  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 1 of 130 Page ID #:1




 1 HARMEET K. DHILLON (SBN: 207873)
   harmeet@dhillonlaw.com
 2 MARK P. MEUSER (SBN: 231335)
 3 mmeuser@dhillonlaw.com
   GREGORY R. MICHAEL (SBN: 306814)
 4
   gmichael@dhillonlaw.com
 5 DHILLON LAW GROUP INC.
 6 177 Post Street, Suite 700
   San Francisco, California 94108
 7 Phone: (415) 433-1700
 8 Fax: (415) 520-6593
 9 JAKE M. VOLLEBREGT (SBN: 261465)
10 jmv@vollebregt.law
   VOLLEBREGT LAW CORPORATION
11
   120 Vantis Drive, Suite 300
12 Aliso Viejo, California 92656
13 Phone: (949) 528-6401
   Fax: (949) 528-6402
14
15 Attorneys for Plaintiffs
16
                               UNITED STATES DISTRICT COURT
17
18                        CENTRAL DISTRICT OF CALIFORNIA

19
   PROFESSIONAL BEAUTY                           Case Number: 2:20-cv-04275
20 FEDERATION OF CALIFORNIA, a
21 California Corporation; CORINNE LAM,          COMPLAINT FOR INJUNCTIVE
   a California Resident; P2W LEARNING           AND DECLARATORY RELIEF
22
   SYSTEMS, LLC, a Delaware Limited
23 Liability Company; RONOR LEASING                1) 14th AMENDMENT DUE
24 INC., a California Corporation; ZENBI              PROCESS
   SALONS, INC., a California Corporation;         2) 14TH AMENDMENT EQUAL
25 and; ROSE IBARRA, a California                     PROTECTION
26 Resident;                                       3) 5TH AMENDMENT
                 Plaintiffs,                          TAKINGS
27
                                                   4) CAL. CONST. ART. 1 § 1
28        v.
                                                      RIGHT TO LIBERTY

                                             1
     Complaint                                                                Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 2 of 130 Page ID #:2




 1 GAVIN NEWSOM, in his official                    5) CAL. CONST. ART. 1 § 7
                                                       RIGHT TO PROPERTY
 2 capacity as the Governor of California;          6) CAL. CONST. ART. 1 § 19
   XAVIER BECERRA, in his official
 3 capacity as the Attorney General of                 TAKINGS WITHOUT
                                                       COMPENSATION
 4 California; SONIA ANGELL, in her
   official capacity as California Public
 5
   Health Officer and Department of Public
 6 Health Director; LOURDES CASTRO
 7 RAMIREZ, in her official capacity as
   Secretary of the California Business,
 8 Consumer Services and Housing Agency;
 9 KIMBERLY KIRCHMEYER, in her
   official capacity as Director of the
10
   Department of Consumer Affairs;
11 KRISTY UNDERWOOD, in her official
12 capacity as Executive Officer of the State
   Board of Barbering and Cosmetology;
13 JACQUELYN CRABTREE, in her
14 official capacity as member of the State
   Board of Barbering and Cosmetology;
15 ANDREW DRABKIN, in his official
16 capacity as member of the State Board of
   Barbering and Cosmetology; DERICK
17
   MATOS, in his official capacity as
18 member of the State Board of Barbering
19 and Cosmetology; CALIMAY PHAM, in
   her official capacity as member of the
20 State Board of Barbering and
21 Cosmetology; LISA THONG, in her
   official capacity as member of the State
22
   Board of Barbering and Cosmetology;
23 CHRISTIE TRAN, in her official
24 capacity as member of the State Board of
   Barbering and Cosmetology; STEVE
25 WEEKS, in his official capacity as
26 member of the State Board of Barbering
   and Cosmetology; and KARI
27 WILLIAMS, in her official capacity as
28

                                                2
    Complaint                                                              Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 3 of 130 Page ID #:3




 1 member of the State Board of Barbering
   and Cosmetology;
 2
               Defendants.
 3
 4
 5
 6
 7
 8                                      INTRODUCTION
 9         More than two months have passed since Governor Newsom proclaimed a state
10 of emergency in California, and throughout that time, he and others in his
11 administration have vaguely and arbitrarily classified licensed barbering and
12 cosmetology professionals as “non-essential,” criminalizing the jobs these 500,000 plus
13 state-licensed professionals perform in every community, large and small, throughout
14 California. Last week, Defendants began threatening to revoke Plaintiffs’ licenses,
15 which authorize them to safely serve the public’s personal grooming and beauty needs,
16 and embody their ability to earn a living.
17       If allowed to stand, Defendants’ arbitrary orders will continue to violate
18 Plaintiffs’ fundamental rights, inflicting irreversible financial and personal harm to
19 more than 500,000 licensed beauty professionals in California. They have offered no
20 exceptions, and identified no future date for reinstatement of these lawful professions.
21 In doing so, Defendants overstep the authority entrusted to them by the California
22 Constitution, and violate Plaintiffs’ rights to due process. Plaintiffs hereby request that
23 this Court provide narrow but appropriate relief to ensure the Governor has adequate
24 latitude to address the COVID emergency, while also respecting Plaintiffs’ fundamental
25 rights guaranteed by the constitutions of the United States and the State of California.
26                                NATURE OF THE ACTION

27         1.     In response to the coronavirus emergency, Defendants are depriving

28 Plaintiffs, their members, employees, tenants, and students of fundamental rights

                                                 3
     Complaint                                                                        Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 4 of 130 Page ID #:4




 1 protected by the United States and California constitutions, including due process, equal
 2 protection under the law, the rights to liberty, and just compensation for takings.
 3         2.    This action presents facial and as-applied challenges to Governor
 4 Newsom’s March 19, 2020 Executive Order N-33-20 (the “Governor’s Order”) attached
 5 hereto as Exhibit 1 and incorporated herein by this reference. The Governor’s Order has
 6 no sunset provision or expiration date. The legislature is in session and has scaled back
 7 its agenda to focus on matters related to the COVID-19 crisis.1 The Governor
 8 nevertheless continues to use the emergency to exercise unlimited power over Plaintiffs,
 9 having declared their professions, without evidence or due process, as “non-essential,”
10 and therefore prohibited, subject to criminal prosecution and license revocation. The
11 Governor’s Order and other related directives may at times be referred to collectively as
12 the “Orders” in this Complaint.2
13                                          PARTIES
14         1.    Plaintiff Professional Beauty Federation of California (“Federation”) is a
15 California Corporation with its principal place of business in Auburn, California. It is a
16 nonprofit membership organization representing licensed beauty professionals in
17 California. The Federation serves as a voice for the more than 500,000 licensees in all
18 sectors of the beauty and barbering industries, including hair, skin, nail care,
19 electrolysis, and beauty colleges.
20        2.     Plaintiff Corinne Lam (“Lam”) is an individual and resident of San Diego
21 County, California. She holds an individual license to practice as a cosmetologist. The
22 Board issued License No. 455886 to her on August 25, 2005. At all relevant times, she
23
24
25
     1
26   President Pro Tempore Atkins’ Memo to Senate Standing Policy Committee Chairs,
   April 10, 2020.
27 2 As of the date of this filing, the Governor’s Order may be accessed online at the
28 following URL: Governor’s Order: https://covid19.ca.gov/img/Executive-Order-N-33-
   20.pdf.
                                                4
     Complaint                                                                       Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 5 of 130 Page ID #:5




 1 is and was a resident of California and is a professional hairstylist at Salotto Salon &
 2 Blowdry Lounge in San Diego. She is also an officer and shareholder of Plaintiff Zenbi
 3 Salons, Inc.
 4         3.     Plaintiff P2W Learning Systems, LLC, d/b/a “Paul Mitchell The School,
 5 Sherman Oaks” (“Paul Mitchell”) is a limited liability company formed under the laws
 6 of Delaware with its principal place of business in Sherman Oaks, California. The
 7 Board issued School of Cosmetology License No. 6028 to Paul Mitchell on November
 8 7, 2006. Paul Mitchell operates its beauty school at the Sherman Oaks Galleria.
 9         4.     Plaintiff Ronor Leasing Inc. d/b/a “Social Salon Suites” (“Salon Suites”) is
10 a California Corporation with its principal place of business in Glendale, California.
11 Rose Ibarra, and her spouse Norbert Ibarra, serve as officers of Salon Suites.
12         5.     Plaintiff Zenbi Salons, Inc. (“Zenbi”) is a California Corporation with its
13 principal place of business in San Diego, California. The Board issued establishment
14 License No. 266850 to Zenbi on June 3, 2010. Zenbi owns and operates the Salotto
15 Salon & Blowdry Lounge in San Diego, California.
16         6.     Plaintiff Rose Ibarra (“Ibarra”) is an individual and resident of California.
17 The California Board of Barbering and Cosmetology (“the Board”) issued License No.
18 360595 to her on September 29, 1998. Ibarra has a personal hairstyling business in Los
19 Angeles County and is an officer and shareholder of Plaintiff Ronor Leasing Inc.
20      7.    Defendant Gavin Newsom is made a party to this action in his official
21 capacity as the Governor of California. The California Constitution vests the “supreme
22 executive power of the State” in the Governor, who “shall see that the law is faithfully
23 executed.” Cal. Const. Art. V, § 1. Governor Newsom issued the Governor’s Order on
24 March 19, 2020.
25         8.     Defendant Xavier Becerra is made a party to this action in his official
26 capacity as the Attorney General of California. Under California law, Becerra is the
27 chief law enforcement officer with supervision over all sheriffs in the State. California
28 Const. Art. V, § 13.

                                                 5
     Complaint                                                                        Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 6 of 130 Page ID #:6




 1         9.     Defendant Sonia Angell is made a party to this action in her official
 2 capacity as California State Public Health Officer. Angell is sued herein in her official
 3 capacity to challenge the constitutionality of her office’s list of “Essential Critical
 4 Infrastructure Workers” issued to complement Newsom’s Executive Order.3 This list
 5 was issued on or about March 22, 2020 and updated on or about April 28, 2020. It is
 6 attached hereto as Exhibit 2 and incorporated herein by this reference.
 7         10.    Defendant Lourdes Castro Ramirez is made a party to this action in her
 8 official capacity as Secretary of the California Business, Consumer Services and
 9 Housing Agency, which oversees the Department of Consumer Affairs (“DCA”) and the
10 California Board of Barbering and Cosmetology (“the Board”).
11         11.    Defendant Kimberly Kirchmeyer is made a party to this action in her
12 official capacity as Director of the DCA, a division of the State Business, Consumer
13 Services, and Housing Agency. The DCA administratively oversees the Board.
14         12.    Defendant Kristy Underwood is made a party to this action in her official
15 capacity as Executive Officer of the Board a subdivision of the DCA.
16         13.    Defendants Jacquelyn Crabtree, Andrew Drabkin, Derick Matos, Calimay
17 Phan, Lisa Thong, Christie Tran, Steve Weeks, and Kari Williams are each made parties
18 to this action in their respective official capacities as members of the Board, a
19 subdivision of the DCA. The Board of Barbering and Cosmetology is governed by
20 Division 3, Chapter 10 (Section 7301, et seq.) of the California Business & Professions
21 Code.
22         14.    Each Defendant has acted and continues to act under color of state law
23 with respect to all acts or omissions herein alleged.
24
25
26
27
     3
28    Available as of May 10, 2020, at:
     https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf.
                                                 6
     Complaint                                                                        Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 7 of 130 Page ID #:7




 1                               JURISDICTION AND VENUE
 2         15.    This action is brought under 42 U.S.C. § 1983 in relation to Defendants’
 3 deprivation of Plaintiffs’ constitutional rights to due process, equal protection, and just
 4 compensation for temporary takings under the Fifth and Fourteenth amendments to the
 5 U.S. Constitution.
 6         16.    Accordingly, this Court has federal question jurisdiction under 28 U.S.C.
 7 §§ 1331 and 1343. This Court has authority to award the requested declaratory relief
 8 under 28 U.S.C. § 2201; the requested injunctive relief and damages under 28 U.S.C. §
 9 1343(a); and attorneys’ fees and costs under 42 U.S.C. § 1988.
10         17.    This Court has supplemental jurisdiction over the claims asserted under
11 California’s Constitution, statutes, and regulations.
12         18.    The Central District of California is the appropriate venue for this action
13 pursuant to 28 U.S.C. §§ 1391(b)(1) and (2) because it is a District in which Defendants
14 maintain offices, exercise their authority in their official capacities, have enforced, and
15 have threatened to enforce the Orders.
16                                FACTUAL ALLEGATIONS
17         19.    On or about January 31, 2020, the U.S. Secretary of Health and Human
18 Services declared a public health emergency, under section 319 of the Public Health
19 Service Act (42 U.S.C. 247d), in response to COVID-19.
20         20.    On or about March 4, 2020, California Governor Gavin Newsom
                                                                                   4
21 proclaimed a State of Emergency as a result of the potential threat of COVID-19.
22
23
24
25
26
27   4
    As of the date of this filing, the Proclamation of a State of Emergency can be found
28 online at: https://www.gov.ca.gov/wp-content/uploads/2020/03/3.4.20-Coronavirus-
   SOE-Proclamation.pdf.
                                                 7
     Complaint                                                                       Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 8 of 130 Page ID #:8




 1         21.    On or about March 13, 2020, President Donald J. Trump proclaimed a
 2 National State of Emergency as a result of the threat of the emergence of a novel
 3 coronavirus, SARS-CoV-2, which causes the COVID-19 illness.5
 4         22.    On March 19, 2020, Governor Newsom issued Executive Order N-33-20,
 5 attached hereto as Exhibit 1, directing all residents to heed the State Public Health
 6 Officer’s directives.
 7         23.    Plaintiffs Ibarra, Lam, Paul Mitchell, Salon Suites, and Zenbi, have ceased
 8 licensed operations and have had no income from their respective Board-licensed
 9 activities in the beauty professions since the Defendants issued the Orders.
10                                ARBITRARY CATEGORIES
11               OF “ESSENTIAL” AND “NON-ESSENTIAL” SERVICES
12         24.    The Governor’s Order, by reference, incorporated the U.S. government’s
13 “16 critical infrastructure sectors whose assets, systems, and networks, whether physical
14 or virtual, are considered so vital to the United States that their incapacitation or
15 destruction would have a debilitating effect on security, economic security, public
16 health or safety, or any combination thereof” such that Newsom ordered that
17 “Californians working in these 16 critical infrastructure sectors continue their work
18 because of the importance of these sectors to Californians’ health and well-being.”6
19         25.    On or about March 22, 2020, Defendant Angell in her capacity as
20 California Public Health Officer designated a list of “Essential Critical Infrastructure
21 Workers”7 attached as Exhibit 2. The list was updated on April 28, 2020.
22
23
24
     5
25   As of the date of this filing, the Proclamation of a National Emergency can be found
26 online at: https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
   national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
27 6 See, supra, n.2.
   7
28 As of the date of this filing, the list of Essential Critical Infrastructure Workers can be
   found online at: https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf.
                                                 8
     Complaint                                                                        Case No.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 9 of 130 Page ID #:9




 1         26.      The Order allows persons to continue working only if they are deemed
 2 “essential workers” in an “essential business.”8 While some of the deemed-essential
 3 businesses are clearly critical to human needs despite an emergency (e.g., public safety,
 4 food supply chain, utilities), others, when viewed in the light of the prohibitions against
 5 Plaintiffs, are arbitrary as they bear no connection to public health and have been
 6 created for the sole purpose of allowing Defendants’ politically preferred trades and
 7 industries to continue operating while secondary interests are left in economic distress.
 8 The State Public Health Officer’s Directive9 (herein as “List”) includes the following as
 9 “essential”:
10               a. “Workers supporting the entertainment industries, studios, and other
11                  related establishments, provided they follow COVID-19 public health
12                  guidance around physical distancing.” Licensees supporting the
13                  entertainment industries as beauticians, hair stylists, and manicurists at a
14                  film studio are “essential,” while Plaintiffs’ licensed services to clients
15                  outside the entertainment industry are not. This distinction bears no
16                  connection whatsoever to public health.
17               b. “Workers for health manufacturing … and distributors of … cleaning,
18                  sanitizing, disinfecting or sterilization supplies, personal hygiene products,
19                  and tissue and paper towel products” as “essential.” Plaintiffs and other
20                  licensees provide these services, sell shampoo, as well as other hygiene
21                  products. While Plaintiffs are essential for selling of shampoo, they are
22                  deemed non-essential when it comes to the licensed services. Plaintiffs at
23                  least partially fall within the “essential” services exception list, yet
24
25
26   8
    Exhibit 1.
27   9
    As of May 9, 2020, located at:
28 https://covid19.ca.gov/img/EssentialCriticalInfrastructureWorkers.pdf, and attached as
   Exhibit 2.
                                                    9
     Complaint                                                                            Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 10 of 130 Page ID #:10




 1                  Defendants’ threat to revoke Plaintiffs’ licenses for practicing licensed
 2                  activities underscores the irrational, arbitrary and capricious nature of the
 3                  Governor’s Order and Defendant’s enforcement.
 4               c. “Workers performing services in support of the elderly and disabled
 5                  populations who coordinate a variety of services, including health care
 6                  appointments and activities of daily living” are deemed essential. Personal
 7                  grooming services, including those offered by Plaintiffs, are central to the
 8                  daily lives of the elderly and disabled. However, Defendants nevertheless
 9                  deny Plaintiffs and other licensees the ability to perform these services
10                  under threat of criminal prosecution and license revocation.
11               d. Workers in laundromats, laundry services, and dry cleaners come in close,
12                  direct contact with the clothing and linens from members of the public,
13                  with no temporal limitation. These items which, if a customer is infected
14                  with COVID-19, pose as high a risk, if not greater, of infection as
15                  Plaintiffs’ licensed activities.
16         27.      Accordingly, Governor Newsom’s “essential workers” list prohibits all
17 workers in the hair, skin, nail care, and electrolysis industries from engaging in their
18 profession, regardless of the measures taken by these professionals to reduce or
19 eliminate the risk of the virus spreading. Meanwhile, the List deems the continuity of
20 services provided by espresso bars, recreational cannabis dispensaries, pet grooming,
21 chiropractors, and other professions to be so essential to “public infrastructure” that
22 these activities are permitted to resume under the Governor’s Order, despite posing the
23 same or greater risks than Plaintiffs’ licensed activities.
24       28. The State Public Health Officer’s directives require, in part, “all
25 individuals living in the State of California to stay home or at their place of residence
26 except as needed to maintain continuity of operations of the federal critical
27
28

                                                       10
     Complaint                                                                          Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 11 of 130 Page ID #:11




 1 infrastructure sectors”.10 The public health directive provides that its directives “shall
 2 stay in effect until further notice.”11 The Governor’s Order and its public health
 3 directives, which was the first such “stay-at-home” directive issued in the country,
 4 provides that it “shall stay in effect until further notice.” Thus, without giving any
 5 benchmarks or standards to determine when the proclaimed emergency is over, the
 6 Governor’s Order grants State actors the limitless power to create arbitrary standards
 7 and capriciously enforce them in perpetuity, or “until further notice.” Indeed, Governor
 8 Newsom has indicated in various public remarks that living under his emergency orders
 9 is the “new normal” for 12-18 months into the foreseeable future, certainly into next
10 year.12 Governor Newsom has indicated that the prospect of large gatherings and other
11 elements of “normalcy” will not be considered until the population has achieved herd
12 immunity and a vaccine is available, which may occur in 12-18 months.13 Anticipating
13 that the emergency will persist past the November 2020 election, Governor Newsom
14 unilaterally—without any action by the legislature—changed the State’s voting rules by
15 directing that all of the State’s voters be registered to vote-by-mail.14
16         29.    After being lobbied by the United Cannabis Business Association,15
17 Governor Newsom and Dr. Angell made arbitrary exceptions, amending their original
18
19
20
     10
21      The State Public Health Directive was included in the text of Executive Order N-33-
     20.
22   11
        Id.
     12
23      Press Briefing, April 14, 2020 at 29:55-36:55, accessible May 11, 2020:
     https://www.youtube.com/watch?v=wQW0QGthFV4 (“As I said, normal, it will not be,
24   at least until we have herd immunity and we have a vaccine…which means they have to
25   redesign those businesses… if we build that workforce to help us with tracing…
26   hundreds of thousands of points of contact in terms of our tracing capacity.”)
     13
        Id.
27   14
        Executive Order N-64-20, May 8, 2020.
     15
28      See, e.g., https://www.wsj.com/articles/california-deems-pot-an-essential-
     coronavirus-business-11585005903 (last visited on May 10, 2020).
                                                 11
     Complaint                                                                       Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 12 of 130 Page ID #:12




 1 List to declare that cannabis retail stores were “essential” after while maintaining that
 2 Plaintiffs’ licensed activities are “non-essential.” Rather than providing guidance on
 3 how to resume operations as “essential” businesses in a manner that protects public
 4 health, Defendants now instruct Plaintiffs to seek assistance from their “industry
 5 association” for appropriate relief, bypassing decades-old administrative hearing and
 6 legislative controls that would otherwise ensure due process. Instead of due process and
 7 compelling matters of public health, determinations of “essential” and “non-essential”
 8 are handled through an opaque process of lobbying by special interests, unilateral
 9 decrees made on the fly, and no opportunity to appeal or be heard.
10         30.    None of the powers expressly granted under the California State
11 Emergency Services Act allow Governor Newsom to sequester all Californians within
12 their homes indefinitely, unable to ply their trades or provide for their families legally.16
13         31.    Since the initial outbreak of COVID-19 in the United States in February
14 and March 2020, the federal government’s projections of the anticipated national death
15 toll related to the virus have decreased substantially, by orders of magnitude. Despite
16 these developments, the Defendants have imposed increasingly stringent restrictions—
17 and in some cases banning—Plaintiffs’ licensed activities, while allowing individuals in
18 other classes and groups to perform similar activities that pose equal or greater risks to
19 public health.17
20                       THREATENED LICENSE REVOCATIONS
21         32.    For nearly two months, California officials have threatened criminal
22 prosecution for violations of the Governor’s Order. Defendants have effectively taken
23 away Plaintiffs’ lawful right to engage in professional state-licensed activities. This has
24
25
26   16
     Cal. Gov’t Code § 8565, et seq.
27   17
     See, e.g.,
28 https://www.usatoday.com/story/news/investigations/2020/04/09/coronavirus-deaths-u-
   s-could-closer-60-k-new-model-shows/5122467002/
                                                 12
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 13 of 130 Page ID #:13




 1 forced Plaintiffs to lay off employees, forego their property, lose their livelihoods, and
 2 risk financial ruin, all without due process of law.
 3         33.   As of February 2020, the State Board licenses 313,734 stylists and
 4 cosmetologists, 34,093 barbers, 90,392 estheticians, 129,802 manicurists, 1,679
 5 electrologists, and 53,694 establishments.
 6         34.   As counties within California and other states make plans to reopen their
 7 economies with specific safeguards, Defendants have threatened to revoke licenses of
 8 cosmetology professionals without any permission or explanation as to how to carry on
 9 their professions in compliance with the “new normal” decreed by Defendants.
10         35.   Defendants’ actions have resulted in the de facto revocation of hundreds of
11 thousands of licenses throughout California, depriving licensees, including Plaintiffs, of
12 all economically and personally beneficial use of them in complete disregard of
13 applicable law. This was based on an arbitrary determination that their businesses are
14 “non-essential.”
15                       THREATENED DISCIPLINARY ACTION
16         36.   Last week, Defendants escalated their threats. Now, Defendants threaten
17 Plaintiffs and other licensees with expulsion from their profession if they do not keep
18 their businesses closed, while “essential” workers and businesses resume operations.
19 Individuals requesting guidance or relief are directed to seek assistance from their
20 “industry associations.”
21         37.   On May 1, 2020, the Board issued a notice directing all license-holders to,
22 in part, “abide by the Governor’s stay at home order,” threatening that businesses that
23 do not follow the Governor’s Order will be subject to “disciplinary action against their
24 license” and that “[violations] will not be taken lightly” (the “Board’s Directive”). The
25 only legal authority cited in the Board’s Directive was the Governor’s Order, stating,
26 “[T]he Board fully supports the Governor’s stay at home order and we expect our
27 licensees to comply.” A copy of the Board’s Directive is attached hereto as Exhibit 3
28 and incorporated herein by this reference.

                                                13
     Complaint                                                                       Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 14 of 130 Page ID #:14




 1         38.   This legal challenge seeks to curtail the Defendants’ overly broad and
 2 arbitrary orders and restore Plaintiffs’ rights to conduct their professions with
 3 appropriate and specific safeguards against the COVID-19 illness. Plaintiffs represent
 4 licensees who have been devastated by Defendants’ arbitrary and unclear categories
 5 (e.g. “essential” versus “non-essential”) that allow some businesses to operate while
 6 others are required to close. Plaintiffs have asked Defendants what they can do to
 7 resume their professions safely, only to be rebuffed. This unilateral reordering of the
 8 economy is occurring without any legislative or electoral oversight. It also exceeds the
 9 widely-recognized limitations on government authority under the United States
10 Constitution and California law.
11         39.   Plaintiffs and other licensees are well-versed in the latest practices of
12 health, safety, sanitation, and hygiene required preventing the spread of contagion. The
13 Board restricts entry to the examination to those applicants who have completed all the
14 required hours for their field of study. Stylists and cosmetologists are required to
15 complete 1,600 hours of training. Barbers are required to complete 1,500 hours of
16 training. Estheticians are required to complete 600 hours of training. Electrologists are
17 required to complete 600 hours of training. Manicurists are required to complete 350
18 hours of training. Most of the required training consists of safety, hygiene, and
19 sanitation protocols. Licensed training programs, including Paul Mitchell, include
20 comprehensive health and safety measures. As an example, the attached syllabus from
21 Bellus Academy, a licensed beauty college, is attached hereto as Exhibit 4 and
22 incorporated herein by this reference.
23         40.   Besides the vigorous training described above, Licensees are also subject
24 to regular inspections and ongoing scrutiny for safety, cleanliness, and sanitation
25 practices. The Board’s Health & Safety Regulations are attached hereto as Exhibit 5 and
26 incorporated herein by this reference.
27
28

                                                14
     Complaint                                                                         Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 15 of 130 Page ID #:15




 1               DEPRIVATION OF REAL AND PERSONAL PROPERTY
 2         41.     Federation’s members hold licenses issued by the Board. They have been
 3 denied use of these licenses and other property, both real and personal, since the
 4 Governor’s order was issued. They nevertheless remain liable for licensing fees and
 5 other fixed operating costs. On May 5, 2020, the Board directed Plaintiff Lam to seek
 6 assistance from her “industrial association.” Federation is a nonprofit “industrial
 7 association.”
 8         42.     Ibarra practices as a freelance hairstylist at various licensed establishments
 9 in the Los Angeles area in California. Ibarra has been denied the use of her license since
10 the Governor’s Order was issued. As a consequence, Ibarra has been without income
11 since the Governor’s Order was issued. Ibarra nevertheless remains liable for annual
12 licensing fees and other fixed operating costs to sustain her profession and livelihood as
13 a licensed cosmetologist.
14         43.     Salon Suites and its tenants have been denied the use of their real property,
15 licenses, and other personal property by Defendants. Salon Suites maintains and
16 subleases 19 hairdressing and cosmetology suites at its leased premises at 540 W.
17 Colorado Street in Glendale, California. Of these 19 suites 17 are leased by tenants. As
18 officers of Salon Suites, Rose Ibarra and her spouse Norbert Ibarra are responsible for
19 the operation and maintenance of the premises in support of Salon Suites’ tenants. All
20 Salon Suites’ cosmetology tenants have licenses issued by the Board. These tenants
21 have been denied use of their leased real property, licenses, and other personal property
22 since the Governor’s Order was issued. Salon Suites has granted a forbearance of rent to
23 its tenants until such time as they might resume operations when the Governor’s Order
24 is lifted. As a consequence, Salon Suites and their tenants have been without income
25 since the Governor’s Order was issued. Salon Suites and its tenants nevertheless remain
26 liable for monthly rental payments for leased real property, licensing fees, and other
27 fixed operating costs exceeding $18,000 per month.
28

                                                  15
     Complaint                                                                         Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 16 of 130 Page ID #:16




 1         44.   Lam and Zenbi have been denied the use of their real property, licenses,
 2 and other personal property by Defendants. As a consequence, Zenbi, Lam, her family,
 3 and the Salon’s employees have been without income from the salon since the
 4 Governor’s Order was issued. All of their employees have been furloughed. Zenbi’s
 5 salon has ten employees, all of whom are now on furlough. It has an exclusive leasehold
 6 interest in and continues to pay rent for premises at 16935 W. Bernardo Drive, Suite
 7 185, in San Diego. Zenbi has been denied the use of its license as well as its real and
 8 personal property since Defendants issued the Orders. Lam and Zenbi nevertheless
 9 remain liable for rent on real property, licensing fees, and fixed operating costs of more
10 than $5,000 per month.
11         45.   Paul Mitchell, its employees, and their students have been denied the use
12 of their real property, licenses, and other personal property by Defendants since the
13 Governor’s Order was issued. Paul Mitchell leases premises at the Galleria but has been
14 denied use of this real property due to the Defendants’ actions. Paul Mitchell employs
15 approximately 33 instructors, 17 of whom are cosmetology licensees. Most of these
16 employees are now on furlough due to Defendants’ actions. Prior to the Governor’s
17 Order, Paul Mitchell had an enrollment of 230 students, all of whom were working
18 towards the Board’s requirements for becoming licensed cosmetologists. Paul Mitchell
19 nevertheless remains liable for leased real property, licensing fees, and other fixed
20 operating costs of more than $60,000 per month.
21         46.   Prior to ceasing operations at Salotto Salon, Plaintiffs Lam and Zenbi took
22 appropriate steps consistent with emerging techniques, Centers for Disease Control
23 Guidelines, and their license requirements, including without limitation, making
24 physical alterations to the salon to accommodate social distancing, eliminating indoor
25 waiting areas, incorporating touch-free check-in, check-out, and payment processing,
26 and all other safety measures they could identify in order to match safety guidelines
27 “essential” businesses have been using in their operations.
28

                                                16
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 17 of 130 Page ID #:17




 1         47.    On May 2, 2020, Plaintiff Lam sent correspondence to the Board
 2 requesting guidance on reopening. On May 4, 2020, the Board responded with no
 3 guidance other than direction to consult with their “industry association for additional
 4 guidance during this time.” The Board offered no process or means to resume
 5 operations as a licensee. Lam’s correspondence with the Board is attached hereto as
 6 Exhibit 6 and incorporated herein by this reference.
 7         48.    Instead of promulgating conditions or guidelines for the safe practice of
 8 these licensed activities as the Centers for Disease Control and counterparts in
 9 neighboring states have, Defendants have categorically labelled Plaintiffs’ industry
10 “non-essential,” thereby conscripting Plaintiffs and other licensees to joblessness and
11 taking their property without due process or legal justification.
12         49.    Plaintiffs do not have adverse disciplinary history with the Board.
13         50.    Plaintiffs have not contracted COVID-19. They are not aware of coming
14 into contact with anyone with COVID-19.
15         51.    Not one of the licensees or other personnel operating at Plaintiffs’ facilities
16 has contracted COVID-19 nor, to their knowledge, been exposed thereto.
17               FEDERAL MONITORING OF CIVIL RIGHTS VIOLATIONS
18         52.    On April 27, 2020, Attorney General William Barr sent a memorandum to
19 all U.S. Department of Justice United States Attorneys regarding civil rights violations
                                                             18
20 occurring in various states during the coronavirus crisis. This memorandum is
21 attached hereto as Exhibit 7 and incorporated herein by this reference.
22       53. In his memorandum, Attorney General Barr directs all United States
23 Attorneys to identify state directives that could be violating the Constitutional rights
24 and civil liberties of individual citizens, stating “the Constitution is not suspended in
25 times of crisis.” Attorney General Barr wrote,
26
27
     18
28     As of May 10, 2020, accessible at: https://cdn.cnsnews.com/attachment/ag_memo_-
     _balancing_public_safety_with_the_preservation_of_civil_rights_0.pdf
                                                 17
     Complaint                                                                         Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 18 of 130 Page ID #:18




 1
 2         “If a state or local ordinance crosses the line from an appropriate exercise of
           authority to stop the spread of COVID-19 into an overbearing infringement
 3         of constitutional and statutory protections, the Department of Justice may
 4         have an obligation to address that overreach in federal court.”
 5
 6         54.   Defendants have abused their power by seizing on the coronavirus
 7 pandemic to expand their authority to lengths unprecedented by any prior crisis in
 8 California, including prior natural disasters, wars, and economic crises. This legal
 9 action challenges the very type of overbearing infringement of constitutional and
10 statutory protections identified by Attorney General Barr.
11           UNCONSTITUTIONALLY VAGUE “PATHS TO REOPENING”
12         55.   On May 4, 2020, Governor Newsom issued Executive Order N-60-20
13 concerning the second and third stages of California’s “four-stage framework . . . to
14 allow Californians to gradually resume various activities” (“The Governor’s Reopening
15 Order”). The Governor’s Reopening Order directed the State Public Health Officer to
16 “establish criteria and procedures … to determine whether and how particular local
17 jurisdictions may implement public health measures that depart from the statewide
18 directives,” specifically “measures less restrictive than any public health measures
19 implemented on a statewide basis.”
20      56. The Governor’s Reopening Order also states that it should not be

21 “construed to limit the existing authority of local health officers” to adopt “more
22 restrictive” or “addition[al]” measures” (emphasis added). Under existing law, “[a]
23 county or city may make and enforce within its limits all local, police, sanitary, and
24 other ordinances and regulations not in conflict with general laws.” Cal. Const. art. XI,
25 § 7 (emphasis added). And when, as here, the Governor exercises the State’s “police
26 power” during a state of emergency, the Governor’s “orders and regulations shall have
27 the force and effect of law.” Cal. Gov’t Code §§ 8567, 8627.
28

                                                18
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 19 of 130 Page ID #:19




 1         57.   The Governor’s Reopening Order only allows counties to act within their
 2 “existing authority”—that is, to adopt measures that are consistent with or more
 3 stringent than the Governor’s orders or that address matters on which the Governor’s
 4 orders are silent.
 5                 ENFORCEMENT IS ARBITRARY AND CAPRICIOUS,
 6                           AND WITHOUT RATIONAL BASIS
 7         58.   At a press conference on March 19, 2020, Newsom repeatedly said the
 8 rationale for the Governor’s Order was to “bend the curve.”19 He also said “[t]he point
 9 of the stay at home order is to make those numbers moot”20 and put them “in the
10 dustbin of history.”21 He added that one goal was to slow down transmission enough to
11 reduce the strain it might place on hospital resources.22 Indeed, the strain on hospital
12 resources was a key factual foundation of the emergency proclamation of March 4,
13 2020.23 It is this legitimate albeit temporary goal of “bending the curve,” that Newsom
14 has dismissed in favor of ever-shifting and undefined policy goals, ever beyond the
15 reach of California’s residents.
16         59.   At the outset of the COVID-19 crisis, Governor Newsom wrote in a letter
17 to President Trump24 stating that in eight weeks, by May 13, 2020, approximately 56%
18
19
20
     19
21      March 19, 2020 press briefing at 0:30-0:35, 8:10-8:20, 10:00-10:15, 24:20-24:30,
     33:45-33:55, and 35:17-36:00, available as of May 10, 2020 at:
22   https://www.youtube.com/watch?v=8OeyeK8-S5o.
     20
23      Id. at 35:10-35:20.
     21
        Id. 33:55-34:05.
24   22
        Id. at 5:42-8:09.
     23
25      Twelfth paragraph of the Proclamation of a State of Emergency, which as of the date
26   of this filing can be found online at: https://www.gov.ca.gov/wp-
     content/uploads/2020/03/3.4.20-Coronavirus-SOE-Proclamation.pdf.
27   24
        As of May 10, 2020, accessible at:
28   https://www.gov.ca.gov/wp-content/uploads/2020/03/3.18.20-Letter-USNS-Mercy-
     Hospital-Ship.pdf
                                                19
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 20 of 130 Page ID #:20




 1 percent of Californians—25.5 million individuals—would be infected by the novel
 2 coronavirus. His letter went on to say that “[i]n some parts of our state, our case rate is
 3 doubling every four days.”25 On the basis of these projections, he issued his Governor’s
 4 Order on March 19, 2020.
 5         60.    As of May 7, 2020, there are 58,815 confirmed cases, which is only 0.2%
 6 of Governor Newsom’s projection.
 7         61.    Newsom expounded on these numbers at his March 19 press conference.
 8 He explained that a hospitalization rate of 20 percent could mean that California would
 9 face a shortfall of 19,543 hospital beds above the state’s current capacity of
10 approximately 78,000 beds.26 He added that California had a surge capacity of 10,207
11 additional beds that could partially offset this shortfall.27 Thus, he was predicting a total
12 shortfall of approximately 9,336 beds.28
13         62.    Mark Ghaly, the governor’s Secretary of Health and Human Services,
14 explained that the state came up with the 56 percent estimate by “[u]sing the available
15 literature, advice from the CDC and our understanding and experience in California, we
16 applied a variety of different measures that looked at an attack rate, that looked at the R0
17 … we looked at … hospitalization rates that we had available as well as other outcome
18 measures.”29
19         63.    The Secretary also stated that “[w]e knew that the attack rate of 56 percent
20 that we chose was somewhat in the middle between the high-end and the low-end of
                                       30
21 what we’d seen in the literature….”
22
23
24
     25
25    Id.
     26
26 27 March 19, 2020 press briefing, supra, at 5:40-7:32.
      Id. at 7:20-7:40.
27 28 Id.
   29
28    Id. at 28:49-31:11.
   30
      Id.
                                                 20
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 21 of 130 Page ID #:21




 1        64.    Newsom admitted that his numbers did not account for any mitigation
 2 measures put in place. Rather, those numbers assumed that “we’re just along for the
 3 ride[.]”31
 4        65.    Contrastingly, several infectious disease experts, including Professor of
 5 Epidemiology John P.A. Ioannidis of Stanford University, called this an extreme, worst-
 6 case scenario that was unlikely to happen.32 These experts have been proven correct,
 7 and the Governor, wrong.
 8        66.    Although the California Emergency Services Act provides the Governor
 9 with the power to unilaterally promulgate regulations in an emergency, such regulations
10 must at least be reasonable. Because such regulations may severely impinge the civil
11 liberties of the populace and curb an individual’s freedom, only a clear showing of
12 emergent necessity may justify their imposition. Freedom of movement is a
13 fundamental right which may be restricted only where necessary to further the most
14 compelling state interest, and such regulations must be narrowly circumscribed in order
15 to withstand a constitutional challenge for overbreadth and vagueness. Gayle v.
16 Governor of Guam, 414 F. Supp. 636, 638-39 (D. Guam 1976) (citing Carroll v. United
17 States, 267 U.S. 132 (1925); People v. McKelvy, 23 Cal.App.3d 1027 (1972).
18        67. It is a widely accepted and understood principle that the judiciary defers to
19 the executive branch during states of emergencies. However, the judiciary must at least
20 review the executive’s claims of emergency and not serve as a mere rubber-stamp.
21 Additionally, a deferential “hands-off” approach goes out the window if the legislature
22 has limited the executive’s exercise of emergency authority. See Humanitarian Law
23
24
     31
25   Id. at 24:20-24:40.
     32
26   Newsom: 56 % of Californians Could Get Coronavirus If Nothing Is Done, San
   Francisco Chronicle, March 19, 2020, available as of May 10, 2020 at:
27 https://webcache.googleusercontent.com/search?q=cache:sokxG9_b-
28 2oJ:https://www.sfchronicle.com/health/article/Newsom-56-of-Californians-could-get-
   coronavirus-15144438.php+&cd=1&hl=en&ct=clnk&gl=us.
                                               21
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 22 of 130 Page ID #:22




 1 Project v. U.S. Treasury Dep't, 578 F.3d 1133, 1145 (9th Cir. 2009) (reviewing
 2 Executive Order 13224—President’s Bush invocation of authority under the
 3 International Emergency Economic Powers Act or IEEPA, declaration of national
 4 emergency, sanctioning of terrorist groups, and authorizing of Treasury to designate
 5 further terrorist groups for sanctioning—in ruling that it was not unconstitutionally
 6 vague); see also United States v. Nazemzadeh, No. 11 CR 5726 L, 2014 WL 310460, at
 7 8 (S.D. Cal. Jan. 28, 2014) (“[IEEPA was] a response to two developments: first,
 8 extensive use by Presidents of emergency authority under section 5(b) of the Trading
 9 with the Enemy Act of 1917 to regulate both domestic and international economic
10 transactions unrelated to a declared state of emergency . . .”). The California Legislature
11 has set the procedures and limitations on the executive’s emergency powers at
12 California Government Code section 8550, et seq. These laws are not mere surplusage,
13 and the Governor’s actions must be measured against limitations placed on his office’s
14 powers by the people through their elected representatives.
15         68.   California state courts also assess an executive’s declaration of emergency,
16 its justifications, and orders promulgated under said declaration. See California Corr.
17 Peace Officers Assn. v. Schwarzenegger, 163 Cal. App. 4th 802, 818 (2008) (assessing
18 whether Governor’s declaration met requirements of Emergency Services Act before
19 ruling that the declaration and the emergency cited—and overcrowded prisons—met the
20 requirements).
21         69.   Defendant Newsom admitted that the underlying public health goals giving
22 rise to his Governor’s Order have been achieved. During a briefing on April 16, 2020,
23 Newsom stated that “[we] have successfully bent and arguably flattened the curve in the
24
25
26
27
28

                                               22
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 23 of 130 Page ID #:23




 1 state of California.”33 Therefore, by Governor Newsom’s own admission, no rational
 2 basis exists any longer to justify the Governor’s Order.
 3         70.    The statutory authority by which the Defendants purport to exercise their
 4 purportedly untrammeled authority also requires the immediate discontinuation of the
 5 Orders once the emergency conditions have abated. California Government Code
 6 section 8567 provides “[w]henever the state of war emergency or state of emergency
 7 has been terminated, the orders and regulations shall be of no further force or effect.”
 8 Section 8629 further requires that the Governor “shall proclaim the termination of a
 9 state of emergency at the earliest possible date that conditions warrant.” (Emphasis
10 added.) Continuing the state of emergency despite the abatement of the emergency
11 conditions giving rise to it is ultra vires, would constitute an abuse of discretion, and is
12 plainly subject to judicial review. That time has now come.
13         71.    On information and belief, Plaintiffs allege that conditions giving rise to
14 the Governor’s Proclamation on March 4, 2020 no longer meet the requirements of
15 California Government Code section 8558, which requires conditions that “by reason of
16 their magnitude, are or are likely to be beyond the control of the services, personnel,
17 equipment, and facilities of any single county, city and county, or city and require the
18 combined forces of a mutual aid region or regions to combat.”
19               INDEFINITE CURTAILMENT OF FUNDAMENTAL RIGHTS
20         72.    By Defendant Newsom’s own admission, the basis for the Governor’s
21 Order is now resolved and the Governor’s Order should be regarded as null and void,
22 particularly as it pertains to fundamental rights. Defendants must now show compelling
23 state interests requiring them to maintain the Orders and their onerous, invasive
24 requirements.
25
26
27   33
     April 16, 2020 briefing by the Governor at 37:20, transcript available as of May 10,
28 2020, at: https://www.rev.com/blog/transcripts/gov-gavin-newsom-california-covid-19-
   briefing-transcript-april-16.
                                                 23
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 24 of 130 Page ID #:24




 1         73.   As of May 10, 2020, nearly eight weeks after Newsom’s announcement,
 2 the number of COVID-19 cases so far in California according to the California
 3 Department of Public Health is 66,680.34
 4         74.   As of May 10, 2020, according to the California Department of Public
 5 Health, the total number of suspected COVID-19 cases—including ICU treatment—
 6 was 1,301. Adding these together with confirmed COVID-19 hospitalizations (3,248)
 7 yields a total of 4,549 patients requiring hospitalization statewide.35 These numbers
 8 were compiled from the reports of 98% of all hospitals in California.36
 9         75.   These conditions are infinitesimal in comparison to the 20 percent
10 hospitalization rate and the 56 percent infection rate predicted by Newsom at his March
11 19, 2020 press conference. Such figures would represent approximately 5 million
12 Californians requiring hospitalization. Without minimizing its significance, 6,096
13 patients statewide compared to Newsom’s projection of 25.5 million infections, over 5
14 million total hospitalizations, nearly 100,000 simultaneous hospitalizations, and a
15 9,336-bed shortfall, shows at a minimum that Defendants have relied on grossly flawed
16 and exaggerated predictions since the imposition of the Governor’s Order, and have
17 failed to deviate from them despite improved knowledge of the facts. Neither the
18 threatened infection rate nor the hospitalization rate has manifested. Even if the
19 mitigation measures imposed by the Orders prevented these rates from manifesting,
20 Defendants bear the burden of demonstrating that the current draconian measures are
21 narrowly tailored under current circumstances to account for Plaintiffs’ fundamental
22 rights.
23
24
     34
25    https://www.cdph.ca.gov/Programs/CID/DCDC/Pages/Immunization/ncov2019.aspx
26 (last
   35
         visited on May 11, 2020).
      Id.
27 36 As of May 10, 2020, available at: https://public.tableau.com/views/COVID-
28 19PublicDashboard/Covid-
   19Hospitals?%3Aembed=y&%3Adisplay_count=no&%3AshowVizHome=no.
                                               24
     Complaint                                                                     Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 25 of 130 Page ID #:25




 1         76.    On information and belief, part of the data that Newsom depended on for
 2 his claim of 25.5 million infections in California within eight weeks in his March 18,
 3 2020, letter was the initial rate of infection in Wuhan, the originating epicenter of
 4 COVID-19. Then, the numbers apparently showed a frightening infection reproduction
 5 rate (“R0”) of 5.7.37
 6         77.    However, now the R0 of COVID-19 without mitigation efforts is
 7 understood to be approximately 2.2-2.7.38 With mitigation efforts, the R0 of COVID-19
 8 has been driven further down. The current R0 for California is estimated to be 0.83 and
 9 has remained at or below 0.84 since approximately April 21, 2020 and has been at 1 or
10 below since approximately April 10, 2020.39 At rates below 1, the virus is not
11 considered to be spreading.
12         78.    Effective lowering of the R0 of COVID-19 need not be done with
13 draconian shutdown orders. Social distancing and vigilant sanitation procedures suffice,
14 as seen in Taiwan and other locations which have relied on temperature checkpoints and
15 sanitation to contain the spread of the virus, to great effect.40
16         79.    On April 27, 2020, an independent study released by a team at Stanford
17 University estimated that, based on antibody tests of 3,300 people, as much as 4.16% of
18 Santa Clara County’s population (81,000 individuals), had contracted SARS-CoV-2 by
19
20
21
22   37
        Sanche S, Lin YT, Xu C, Romero-Severson E, Hengartner N, Ke R. High
23   contagiousness and rapid spread of severe acute respiratory syndrome coronavirus 2. As
     of May 10, 2020, available at: https://doi.org/10.3201/eid2607.200282 and:
24   https://wwwnc.cdc.gov/eid/article/26/7/20-0282_article.
     38
25      Id.
     39
26      As of May 10, 2020, available at: https://rt.live/.
     40
        As of May 10, 2020, accessible at: https://www.cbsnews.com/news/coronavirus-
27   taiwan-great-example-pandemic/ (Taiwan has reported 400 confirmed cases of COVID-
28   19 infections out of a population of 24 million; no shelter in place order was ever
     issued).
                                                 25
     Complaint                                                                       Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 26 of 130 Page ID #:26




 1 April 3 and 4, 2020.41 Santa Clara had 39 deaths as of April 4, 202042 out of a county
 2 population of 1,927,852.43 This reflects a death rate of those infected with SARS-CoV-2
 3 of not more than 0.048%.
 4         80.   On April 10, 2020, Los Angeles County had 8,430 confirmed cases 241
 5 deaths;44 on April 11, 2020, Los Angeles County had 8,873 cases and 265 deaths, for an
 6 approximate death rate of 2.98 percent.45 On April 20, 2020, the preliminary results of a
 7 collaborative antibody study done between the University of South California and the
 8 Public Health Department of Los Angeles County were released. Based on 863 tests,
 9 researchers estimated that as many as 5.6 percent of Los Angeles County’s population,
10 or 442,000, already had COVID-19 on April 10 and 11.46 Under this new testing, the
11 death rate decreases from 2.98 percent to 0.599 percent of infections.
12         81.   A similar antibody test in and by New York City showed that 21 percent of
13 the population (1,763,737) were or had been infected with SARS-CoV-2 With the
14 current number of confirmed deaths (12,571),47 the putative death rate among those
15 infected is 0.71 percent.
16
17
     41
18      As of May 10, 2020, accessible at:
     https://www.medrxiv.org/content/10.1101/2020.04.14.20062463v2.full.pdf.
19   42
        As of May 10, 2020, accessible at: https://www.santaclaraca.gov/i-want-to/stay-
20   informed/newsroom/coronavirus-updates/archived-covid-19-news-updates.
     43
21      https://www.census.gov/quickfacts/fact/table/santaclaracountycalifornia/PST045219
     44
        As of May 10, 2020, accessible at:
22   http://publichealth.lacounty.gov/phcommon/public/media/mediapubdetail.cfm?unit=me
23   dia&ou=ph&prog=media&prid=2309.
     45
        As of May 10, 2020, accessible at:
24   http://publichealth.lacounty.gov/phcommon/public/media/mediapubdetail.cfm?unit=me
25   dia&ou=ph&prog=media&prid=2311.
     46
26      As of May 10, 2020, accessible at:
     http://www.publichealth.lacounty.gov/phcommon/public/media/mediapubhpdetail.cfm?
27   prid=2328.
     47
28      As of May 10, 2020, accessible at: https://www1.nyc.gov/site/doh/covid/covid-19-
     data.page.
                                              26
     Complaint                                                                    Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 27 of 130 Page ID #:27




 1          82.   A similar antibody study by Miami-Dade County told a similar story: the
 2 confirmed number of deaths (1,268)48 divided by the estimated number of infections
 3 (221,000)49 gave a putative death rate of 0.57 percent.
 4          83.   Each of the studies described above indicates that the COVID-19 mortality
 5 rate falls significantly short of those associated with other epidemics, including the
 6 1917-1918 Spanish Flu, believed to have caused at least 2.5 percent of the infected to
 7 die.50
 8          84.   Studies and health data show that the Governor’s Order would not only be
 9 of no benefit to preventing the transmission of COVID-19 or death from it—it could
10 actually be detrimental to such efforts.
11          85.   The Governor’s Order should be terminated because: (1) the factual basis
12 of the state of emergency—the overwhelming of hospital resources—has not occurred,
13 and we are past any significant risk of such overwhelming; (2) the State and the people
14 of California are now aware through public information campaigns and the procurement
15 of medical resources for COVID-19; (3) residents have been educated and are
16 implementing infection rate mitigation efforts through social distancing, hygiene, and
17 other means; (4) the models the Governor’s Order was based on have proven
18 completely invalid; and (5) the infection rate has been reduced to a manageable level,
19 which many other governments have used to justify lifting COVID-19 restrictions far
20 less onerous than the ones imposed by Defendants.
21
22
23
24
     48
25    As of May 10, 2020, accessible at:
26 https://www.miamiherald.com/news/coronavirus/article242395581.html.
   49
      As of May 10, 2020, accessible at: https://www.miamidade.gov/releases/2020-04-24-
27 sample-testing-results.asp.
   50
28    As of May 10, 2020, accessible at:
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3291398/.
                                                27
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 28 of 130 Page ID #:28




 1         86.   As of May 10, 2020, there was a total of 78,771 deaths51 in the United
 2 States out of a total population of 328,239,523. Based on these numbers, the United
 3 States’ actual death rate due to COVID-19 is approximately 0.02 percent (or 1 for every
 4 4,167). Nearly 40% of those deaths have occurred in nursing homes. In California, the
 5 percentage of deaths occurring in nursing homes is about 38.4% as of information
 6 reported through May 7, 2020,52 a ratio that is expected to rise.
 7         87.   As of May 10, 2020, there was a total of 2,745 deaths53 in California out of
 8 a total population of 39,512,223. Based on these numbers, the California’s actual death
 9 rate due to COVID-19 is approximately 0.0069 percent (or 1 for every 14,394).
10    CALIFORNIA FEDERAL COURTS ARE TREATING FEDERAL AND STATE
11                        EXECUTIVE ORDERS DIFFERENTLY
12         88.   A troubling dichotomy has emerged in California federal courts during the
13 COVID-19 pandemic. Some courts have given broad deference to the state executive
14 branch, even when actions such as the Governor’s Order infringe upon fundamental
15 rights and also exceed statutory authority.54
16         89.   At the same time, other courts have closely scrutinized the constitutionality
17 of the exercise of federal executive power, striking down many executive actions taken
18 by, most recently, President Trump.
19         90.   In United States v. California, 921 F.3d 865 (9th Cir. 2019), the Court
20 allowed states to order state law enforcement to be uncooperative with federal
21 immigration authorities.
22
23
24   51
        As of May 10, 2020, accessible at: https://www.cdc.gov/coronavirus/2019-
25   ncov/cases-updates/cases-in-us.html
     52
26      As of May 9, 2020, accessible at: https://freopp.org/the-covid-19-nursing-home-
     crisis-by-the-numbers-3a47433c3f70
27   53
        As of May 10, 2020, accessible at: https://covid19.ca.gov/
     54
28      Gish v. Newsom, 5:20-cv-00755, Doc. #51 (D.C. C.D 4/23/20); Cross Culture
     Christian Center v. Newsom, 2:20-cv-00832, Doc. #23 (D.C. E.D. 5/5/20).
                                               28
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 29 of 130 Page ID #:29




 1         91.   In California v. Trump, 407 F.Supp.3d 869, 892 (N.D. Cal. 2019), the court
 2 gave a close reading to 10 U.S.C. § 2801(a)’s use of the term “military installation” to
 3 bar President Trump’s use of military funds for a border wall, despite acknowledging
 4 that he was in the right in his declaration of a state of emergency.
 5         92.   In Innovation Law Lab v. Wolf, 951 F.3d 1073, 1087-88 (9th Cir. 2020), the
 6 Court went so far as to cite U.S. obligations to asylum seekers under a U.N. refugee
 7 treaty as a basis for rejecting President Trump’s rule that asylum seekers “must enter
 8 through official port of entry.”
 9         93.   California’s federal courts have treated claims challenging executive
10 actions, including under emergency authority, very differently depending upon which
11 executive is claiming broad deference. This dichotomy poorly serves the administration
12 of justice.
13                                    CLAIMS FOR RELIEF
14                                      FIRST CLAIM:
15                  VIOLATION OF THE DUE PROCESS CLAUSE OF
16                          THE FOURTEENTH AMENDMENT
17                          (By All Plaintiffs Against All Defendants)
18         94.   Plaintiffs incorporate by reference each and every allegation set forth in all
19 preceding paragraphs as if fully set forth herein.
20       95. The Due Process Clause contains both a substantive and a procedural
21 component. United States v. Salerno, 481 U.S. 739, 746 (1987). Substantive due process
22 “forbids the government to infringe certain ‘fundamental’ liberty interests at all, no
23 matter what process is provided, unless the infringement is narrowly tailored to serve a
24 compelling state interest.” Reno v. Flores, 507 U.S. 292, 301–02 (1993); see
25 also Daniels v. Williams, 474 U.S. 327, 331 (1986) (explaining that substantive due
26 process will “bar certain government actions regardless of the fairness of the procedures
27 used to implement them.”). Procedural due process “imposes constraints on
28 governmental decisions which deprive individuals of ‘liberty’ or ‘property’ interests

                                                29
     Complaint                                                                       Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 30 of 130 Page ID #:30




 1 within the meaning of the Due Process Clause.” Mathews v. Eldridge, 424 U.S. 319,
 2 322 (1976). Procedural due process does not forbid the government from depriving
 3 individuals of a protected interest, but rather requires the government to employ
 4 adequate procedures that ensure the fairness of any deprivation. See McNabb v. United
 5 States, 318 U.S. 332, 347 (1943).
 6        96.    The Orders and Defendants’ enforcement thereof violate Plaintiffs’
 7 substantive due process rights as follows:
 8               a.     Plaintiffs’ fundamental property interest in conducting lawful
 9               business activities is protected by the Due Process Clause of the Fourteenth
10               Amendment. Medina v. Rudman, 545 F.2d 244, 250 (1st Cir. 1976)
11               (included among the substantive rights so protected is the right to pursue
12               one’s vocation under a state-granted license) (citing Paul v. Davis, 424
13               U.S. 693 (1976)).
14               b.     Plaintiffs have been issued cosmetology licenses by the State of
15               California, and therefore have a right to lawfully pursue that vocation, a
16               substantive due process right impaired by Defendants’ actions.
17               c.     Defendants lack any legitimate or compelling interest for depriving
18               Plaintiffs of their right to lawfully pursue their vocations.
19               d.     Even if such a legitimate, compelling interest existed, Defendants’
20               Orders are not rationally related or narrowly tailored to further any such
21               interest.
22        97.    The Orders and Defendants’ enforcement thereof violate Plaintiffs’
23 procedural due process rights as follows:
24             a.    The Governor’s Order and Dr. Angell’s List of “Essential” Workers
25               and Businesses are arbitrary to the point of contradicting themselves, and
26               thus are invalidated by the Fourteenth Amendment’s procedural due
27               process protections.
28

                                                30
     Complaint                                                                      Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 31 of 130 Page ID #:31




 1                b.    Procedural due process, at a minimum, would require Plaintiffs
 2                having a meaningful opportunity to respond to the Order (or the
 3                continuation thereof) and explain how and why it is constitutionally invalid
 4                as applied to Plaintiffs. However, the Governor’s Order and Dr. Angell’s
 5                List have prevented Plaintiffs from challenging the application of the Order
 6                and the List to them, denying them any process whatsoever before their
 7                rights were forcibly taken.
 8                c.    Further, this taking lasts indefinitely, with neither the Order nor the
 9                List providing for any mechanism or opportunity to review or challenge
10                the need to continue the Order in the light of developing events.
11         98.    Defendants’ actions therefore have deprived Plaintiffs of both procedural
12 and substantive Due Process.
13         99.    Plaintiffs have no adequate remedy at law and will suffer serious and
14 irreparable harm to their constitutional rights unless Defendants are enjoined from
15 implementing and enforcing the Orders against Plaintiffs.
16         100. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
17 declaratory relief and temporary, preliminary, and permanent injunctive relief
18 invalidating or restraining enforcement of the Orders.
19         101. Plaintiffs found it necessary to engage the services of private counsel to
20 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
21 attorneys’ fees pursuant to 42 U.S.C. § 1988.
22                                      SECOND CLAIM
23               VIOLATION OF THE EQUAL PROTECTION CLAUSE OF
24                           THE FOURTEENTH AMENDMENT
25                           (By All Plaintiffs Against All Defendants)
26         102. Plaintiffs incorporate by reference each and every allegation set forth in all
27 preceding paragraphs as if fully set forth herein.
28

                                                31
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 32 of 130 Page ID #:32




 1         103. At its core, the Equal Protection Clause of the 14th Amendment to the U.S.
 2 Constitution requires states to govern impartially—not draw arbitrary distinctions
 3 between businesses based solely on differences that are irrelevant to a legitimate
 4 governmental objective.
 5         104. Strict scrutiny under the Equal Protection Clause applies where the
 6 classification impinges on fundamental rights (San Antonio Ind. School Dist. v.
 7 Rodriguez, 411 U.S. 1, 17 (1973)), including the right to due process and the right to
 8 travel (both interstate and intrastate), among others. Defendants have violated Plaintiffs’
 9 procedural and substantial due process rights under the Fourteenth Amendment.
10         105. Defendants cannot satisfy strict scrutiny, because their arbitrary
11 classifications are not narrowly tailored measures that further compelling government
12 interests.
13         106. Defendants have intentionally and arbitrarily categorized California
14 businesses and conduct as either “essential” or “non-essential.” Those businesses
15 classified as “essential,” or as participating at least partly in “essential services,” are
16 permitted to go about their business and activities, even when the businesses also
17 provide “non-essential” goods and services. Those classified as “non-essential,” are
18 required to completely shut down. Entertainment providers are deemed essential,
19 whereas Plaintiffs, who provide basic personal grooming services (which would be
20 legal if provided to entertainment industry consumers as opposed to the average
21 Californian), are not. Many businesses which sell personal hygiene supplies and hair
22 dye are deemed essential, but Plaintiffs, who sell such supplies as part of their grooming
23 services, are not. Defendants have therefore arbitrarily discriminated against Plaintiffs
24 in violation of Plaintiffs’ equal protection rights.
25         107. Plaintiffs have no adequate remedy at law and will suffer serious and
26 irreparable harm to their constitutional rights unless Defendants are enjoined from
27 implementing and enforcing the Orders.
28

                                                  32
     Complaint                                                                          Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 33 of 130 Page ID #:33




 1         108. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
 2 declaratory relief and temporary, preliminary, and permanent injunctive relief
 3 invalidating and restraining enforcement of the Orders.
 4         109. Plaintiffs found it necessary to engage the services of private counsel to
 5 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 6 attorneys’ fees pursuant to 42 U.S.C. § 1988.
 7                                       THIRD CLAIM
 8     VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT
 9               BY INTERFERENCE WITH LICENSES AND PROPERTY
10                          (By All Plaintiffs Against All Defendants)
11         110. Plaintiffs incorporate by reference each and every allegation set forth in all
12 preceding paragraphs as if fully set forth herein.
13         111. Plaintiffs complied and continue to comply with the State’s requirements
14 to obtain the appropriate licenses and/or permits to conduct their businesses and at all
15 times relevant to this Complaint, Plaintiffs had the right to continue to operate under
16 their licenses, and their related commercial activities were continuous and lawful
17 pursuant to California law, and particularly the regulations promulgated by the
18 Department of Consumer Affairs – Board of Barbering and Cosmetology.
19         112. The California Supreme Court has held the right to engage in a licensed
20 profession is a property right of such high character that revocation of that license
21 should only occur upon clear proof that the licensee has forfeited the same, and only in
22 strict conformity to the statute authorizing its forfeiture. Cavassa v. Off, 206 Cal. 307
23 (1929). The licenses are therefore personal property to which the takings clause applies.
24         113. The regulatory actions taken by the Defendants have resulted in Plaintiffs
25 being deprived of all economically beneficial or productive use of their property
26 including, without limitation, their licenses, their leased property, and their business
27 property, and further resulted in the involuntary closing of their businesses, ultimately
28 making them worse than worthless, in that they have to pay license fees, rent, property

                                                33
     Complaint                                                                       Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 34 of 130 Page ID #:34




 1 maintenance, and related expenses for property they are barred by law from using. The
 2 California Supreme Court has found that “While the police power is very broad in concept, it
 3 is not without restrictions in relation to the taking of damaging of property. When it passes
 4 beyond proper bounds in its invasion of property rights, it in effect comes within the purview
 5 of the law of eminent domain and its exercise requires compensation.” House v. Los Angeles
 6 County Flood Control Dist., 25 Cal.2d 384 (1944). (Emphasis added).
 7         114. Defendants’ Orders and the enforcement thereof has caused both a
 8 complete and total regulatory and physical taking of Plaintiffs’ property without just
 9 compensation in violation of the Takings Clause of the Fifth Amendment to the U.S.
10 Constitution. At a minimum, the effect of Defendants’ Orders constitutes a “partial”
11 taking under the Penn-Central three-factor test. See Penn Central Trans. Co. v. City of
12 New York, 438 U.S. 104, 124 (1978). As a result, Defendants’ blatant violation of the
13 Takings Clause of the 5th Amendment has caused proximate and legal harm to Plaintiffs.
14
15         115. Plaintiffs have no adequate remedy at law and will suffer serious and
16 irreparable harm to their constitutional rights unless Defendants are enjoined from
17 implementing and enforcing the Orders.
18      116. Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to
19 declaratory relief and temporary, preliminary, and permanent injunctive relief
20 invalidating and restraining enforcement of the Orders.
21         117. Plaintiffs found it necessary to engage the services of private counsel to
22 vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
23 attorneys’ fees pursuant to 42 U.S.C. § 1988.
24
25
26
27
28

                                                  34
     Complaint                                                                           Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 35 of 130 Page ID #:35




 1                                      FOURTH CLAIM
 2                 VIOLATION OF THE CALIFORNIA CONSTITUTION
 3                    RIGHT TO LIBERTY (CAL. CONST. ART. 1, § 1)
 4                           (By All Plaintiffs Against All Defendants)
 5         118. Plaintiffs incorporates herein by reference each and every allegation
 6 contained in the preceding paragraphs of this Complaint as though fully set forth herein.
 7         119. Since 1879, the California Constitution has provided intrinsic and
 8 unalienable rights and liberties to its citizens. Chief among those rights and liberties are
 9 those found in Article 1 of the California Constitution. Article 1, Sections 1 of the
10 California Constitution provides, in pertinent part:
11
12         All people are by nature free and independent and have inalienable rights.
           Among these are enjoying and defending life and liberty, acquiring,
13         possessing, and protecting property, and pursuing and obtaining safety,
14         happiness, and privacy.
15
16         120. Defendants’ Orders have not only interfered with Plaintiffs’ rights and

17 liberties as set forth under Article 1, Sections 1, 7, and 19 of the California Constitution,
18 but have deprived them of the use, enjoyment and ability to operate their respective
19 businesses because of a discriminatory classification as “non-essential” businesses.
20       121. Defendants’ Orders have proximately and legally caused tremendous

21 financial harm not just to Plaintiffs businesses, but to the entire California economy,
22 which will continue to have deleterious effects unless and until Defendants are enjoined
23 by this Court from enforcing their respective Orders.
24        122. Requiring Plaintiffs to abstain from conducting lawful business in the State

25 of California merely because their businesses have been arbitrarily deemed “non-
26 essential,” despite other compliance measures being taken to satisfy the public’s
27 important health interests, violates their California Constitutional liberty rights. The
28 burden is on State actors to prove these actions meet strict scrutiny, particularly when

                                                 35
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 36 of 130 Page ID #:36




 1 evidence shows that the risk of shortfalls in hospital equipment, supplies, and personnel
 2 have faded into irrelevance in conjunction with a drastic decline in morbidity and
 3 mortality occurrence and projections.
 4         123. Left with no adequate remedy at law, Plaintiffs will suffer serious and
 5 irreparable harm to their constitutional rights unless Defendants are enjoined from
 6 implementing and enforcing the Orders.
 7         124. Plaintiffs have found it necessary to engage the services of private counsel
 8 to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
 9 attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
10                                       FIFTH CLAIM
11                VIOLATION OF THE CALIFORNIA CONSTITUTION
12                  RIGHT TO PROPERTY (CAL. CONST. ART. 1, § 7)
13                           (By All Plaintiffs Against All Defendants)
14         125. Plaintiffs incorporates herein by reference each and every allegation
15 contained in the preceding paragraphs of this Complaint as though fully set forth herein.
16         126. Article 1, Section 7 of the California Constitution provides, in pertinent
17 part:
                  (a) A person may not be deprived of life, liberty, or property without
18
           due process of law or denied equal protection of the laws; provided, that
19         nothing contained herein or elsewhere in this Constitution imposes upon the
20         State of California or any public entity, board, or official any obligations or
           responsibilities which exceed those imposed by the Equal Protection Clause
21         of the 14th Amendment to the United States Constitution with respect to the
22         use of pupil school assignment or pupil transportation. In enforcing this
           subdivision or any other provision of this Constitution, no court of this State
23
           may impose upon the State of California or any public entity, board, or
24         official any obligation or responsibility with respect to the use of pupil
25         school assignment or pupil transportation, (1) except to remedy a specific
           violation by such party that would also constitute a violation of the Equal
26         Protection Clause of the 14th Amendment to the United States Constitution,
27         and (2) unless a federal court would be permitted under federal decisional
           law to impose that obligation or responsibility upon such party to remedy
28

                                                36
     Complaint                                                                        Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 37 of 130 Page ID #:37




 1         the specific violation of the Equal Protection Clause of the 14th Amendment
           of the United States Constitution.
 2
           127. Requiring Plaintiffs to abstain from conducting lawful business in the State
 3
     of California, despite the availability of compliance measures available and being taken
 4
     by so-called “essential businesses” to satisfy the public health interests at stake, violates
 5
     their California Constitutional liberty rights.
 6
           128. Plaintiffs have no adequate remedy at law, and will suffer serious and
 7
     irreparable harm to their constitutional rights unless Defendants are enjoined from
 8
     implementing and enforcing the Orders.
 9
           129. Plaintiffs have found it necessary to engage the services of private counsel
10
     to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
11
     attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
12
                                          SIXTH CLAIM
13
                   VIOLATION OF THE CALIFORNIA CONSTITUTION
14
           TAKINGS WITHOUT COMPENSATION (CAL. CONST. ART. 1, § 19)
15
                              (By All Plaintiffs Against All Defendants)
16
           130. Plaintiffs incorporate herein by reference each and every allegation
17
     contained in the preceding paragraphs of this Complaint as though fully set forth herein.
18
           131. Article 1, Section 19 of the California Constitution provides, in pertinent
19
     part: Article 1, Section 19:
20
21         (a) Private property may be taken or damaged for a public use and only when
           just compensation, ascertained by a jury unless waived, has first been paid to,
22         or into court for, the owner. The Legislature may provide for possession by
23         the condemnor following commencement of eminent domain proceedings
           upon deposit in court and prompt release to the owner of money determined
24
           by the court to be the probable amount of just compensation.
25
26         132. California courts have routinely held that the California Constitution
27 provides just compensation to property owners when their land is taken for public use,
28 because the law seeks to bar the government from forcing some people alone to bear

                                                  37
     Complaint                                                                         Case No.
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 38 of 130 Page ID #:38




 1 public burdens which, in all fairness and justice, should be borne by the public as a
 2 whole. Jefferson Street Ventures, LLC v. City of Indio, 236 Cal. App. 4th 1175 (2015).
 3           133. The principle underlying just compensation for property taken for public
 4 use is to put the owner in as good a position monetarily as he or she would have
 5 occupied if his or her property had not been taken. City of Carlsbad v. Rudvalis, 109
 6 Cal. App. 4th 667 (2003).
 7           134. Finally, the constitutional guarantee of just compensation for property
 8 taken by the government is not only intended to protect the landowner (or business
 9 owner), but it also protects the public by limiting its liability to losses that can fairly be
10 attributed to the taking. Emeryville Redevelopment v. Harcros Pigments, Inc., 101 Cal.
11 App. 4th 1083 (2002).
12           135. Requiring Plaintiffs to abstain from conducting lawful business in the State
13 of California, despite the availability of other compliance measures being taken to
14 satisfy the public health interests at stake, violates their California Constitutional liberty
15 rights.
16           136. Plaintiffs have no adequate remedy at law and will suffer serious and
17 irreparable harm to their constitutional rights unless Defendants are enjoined from
18 implementing and enforcing the Orders.
19           137. Plaintiffs have found it necessary to engage the services of private counsel
20 to vindicate their rights under the law. Plaintiffs are therefore entitled to an award of
21 attorney fees and costs pursuant to California Code of Civil Procedure Section 1021.5.
22                                     PRAYER FOR RELIEF
23           Plaintiffs respectfully request that this Court:
24           138. For an order and judgment providing injunctive and declaratory relief;
25           139. An order temporarily, preliminarily, and permanently enjoining and
26 prohibiting Defendants from enforcing the Orders against Plaintiffs as to practicing
27 their professions;
28           140. For attorneys’ fees and costs.

                                                   38
     Complaint                                                                         Case No.
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 39 of 130 Page ID #:39




1         141. Grant all other such relief as the Court may deem just and proper.
2
3 Date: May 12, 2020                     DHILLON LAW GROUP INC.

4                                   By: /s Harmeet Dhillon
5                                       HARMEET K. DHILLON
                                        MARK P. MEUSER
6                                       GREGORY R. MICHAEL
7
8                                        VOLLEBREGT LAW CORPORATION
                                         JAKE M. VOLLEBREGT
9
10                                       Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             39
     Complaint                                                                      Case No.
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 40 of 130 Page ID #:40




                        EXHIBIT 1
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 41 of 130 Page ID #:41

                          EXECUTIVE DEPA RTMENT
                           STATE OF CALIFORNIA


                               EXECUTIVE ORDER N-33-20

       WHEREAS on March 4, 2020, I proclaimed a State of Emergency to exist in
 California as a result of the threat of COVID-19; and

       WHEREAS in a short period of time, COVID-19 has rapidly spread
 throughout California, necessitating updated and more stringent guidance from
 federal, state, and local public health officials; and

        WHEREAS for the preservation of public health and safety throughout the
 entire State of California, I find it necessary for all Californians to heed the State
 public health directives from the Department of Public Health.

       NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the State of California,
in accordance with the authority vested in me by the State Constitution and
statutes of the State of California, and in particular, Government Code sections
8567, 8627, and 8665 do hereby issue the following Order to become effective
immediately:

       IT IS HEREBY ORDERED THAT:

       1) To preserve the public health and safety, and to ensure the healthcare
          delivery system is capable of serving all, and prioritizing those at the
          highest risk and vulnerability, all residents are directed to immediately
          heed the current State public health directives, which I ordered the
          Department of Public Health to develop for the current statewide
          status of COVID-19. Those directives are consistent with the March 19,
          2020, Memorandum on Identification of Essential Critical Infrastructure
          Workers During COVID-19 Response, found at: https://covid19.ca.gov/.
          Those directives follow:

                    ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                 March 19, 2020

           To protect public health, I as State Public Health Officer and Director
           of the California Department of Public Health order all individuals living
           in the State of California to stay home or at their place of residence
           except as needed to maintain continuity of operations of the federal
           critical infrastructure sectors, as outlined at
           https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.
           In addition, and in consultation with the Director of the Governor's
           Office of Emergency Services, I may designate additional sectors as
           critical in order to protect the health and well-being of all Californians.

            Pursuant to the authority under the Health and Safety Code 120125,
            120140, 131080, 120130(c), 120135, 120145, 120175 and 120150, this
            order is to go into effect immediately and shall stay in effect until
            further notice.

            The federal government has identified 16 critical infrastructure sectors
            whose assets, systems, and networks, whether physical or virtual, are
            considered so vital to the United States that their incapacitation or
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 42 of 130 Page ID #:42



           destruction would have a debilitating effect on security, economic
           security, public health or safety, or any combination thereof. I order
           that Californians working in these 16 critical infrastructure sectors may
           continue their work because of the importance of these sectors to
           Californians' health and well-being.

           This Order is being issued to protect the public health of Californians.
           The California Department of Public Health looks to establish
           consistency across the state in order to ensure that we mitigate the
           impact of COVID-19. Our goal is simple, we want to bend the curve,
           and disrupt the spread of the virus.

           The supply chain must continue, and Californians must have access to
           such necessities as food, prescriptions, and health care. When people
           need to leave their homes or places of residence, whether to obtain
           or perform the functions above, or to otherwise facilitate authorized
           necessary activities, they should at all times practice social distancing.

       2) The healthcare delivery system shall prioritize services to serving those
          who are the sickest and shall prioritize resources, including personal
          protective equipment, for the providers providing direct care to them.

       3) The Office of Emergency Services is directed to take necessary steps to
          ensure compliance with this Order.

       4) This Order shall be enforceable pursuant to California law, including,
          but not limited to, Government Code section 8665.

         IT IS FURTHER ORDERED that as soon as hereafter possible, this Order be
 filed in the Office of the Secretary of State and that widespread publicity and
 notice be given of this Order.

       This Order is not intended to, and does not, create any rights or benefits,
 substantive or procedural, enforceable at law or in equity, against the State of
 California, its agencies, departments, entities, officers, employees, or any other
 person.


                                       IN WITNESS WHEREOF I have
                                       hereunto set my hand and caused
                                       the Gre t Seal of the tote of
                                                            d his 19th day




                                       ATTEST:




                                       ALEX PADILLA
                                       Secretary of State
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 43 of 130 Page ID #:43




                        EXHIBIT 2
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 44 of 130 Page ID #:44
                                                                                               April 28, 2020


 ESSENTIAL WORKFORCE
 On March 19, 2020, Governor Newsom issued Executive Order N-33-20 directing all residents
 immediately to heed current State public health directives to stay home, except as needed to maintain
 continuity of operations of essential critical infrastructure sectors and additional sectors as the State
 Public Health Officer may designate as critical to protect health and well-being of all Californians.
 In accordance with this order, the State Public Health Officer has designated the following list of
 “Essential Critical Infrastructure Workers” to help state, local, tribal, and industry partners as they work
 to protect communities, while ensuring continuity of functions critical to public health and safety, as
 well as economic and national security.


 Sector Index:
 1.    Health and Public Health Sector
 2.    Emergency Services Sector
 3.    Food and Agriculture Sector
 4.    Energy Sector
 5.    Water and Wastewater Sector
 6.    Transportation and Logistics Sector
 7.    Communications and Information Technology Sector
 8.    Government Operations and Other Community-Based Essential Functions
 9.    Critical Manufacturing Sector
 10.   Financial Services Sector
 11.   Chemical Sector
 12.   Defense Industrial Base Sector
 13.   Industrial, Commercial, Residential and Sheltering Facilities and Services


 Relevant Guidance For All Sectors:
 •     Face Coverings Guidance
           • Orientación Sobre el Uso de Mascarillas de Tela
 •     Self-Isolation for Older Adults and Those Who Have Elevated Risk
           • Aislamiento para Adultos Mayores y Personas que Tienen un Riesgo Elevado
 •     Employers, health care workers and workers in general industry




                                                                                                                1
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 45 of 130 Page ID #:45
                                                                                             April 28, 2020


 1. HEALTHCARE / PUBLIC HEALTH

    Sector Profile
    The Healthcare and Public Health (HPH) Sector is large, diverse, and open, spanning both the public
    and private sectors. It includes publicly accessible healthcare facilities, research centers, suppliers,
    manufacturers, and other physical assets and vast, complex public-private information technology
    systems required for care delivery and to support the rapid, secure transmission and storage of large
    amounts of HPH data.


    Essential Workforce, if remote working is not practical:
    1. Health care providers and caregivers (including physicians, dentists, psychologists, mid-level
       practitioners, nurses, assistants, and aids; infection control and quality assurance personnel;
       pharmacists; physical, respiratory, speech and occupational therapists and assistants; social
       workers and providers serving individuals with disabilities including developmental disabilities;
       optometrists; speech pathologists; chiropractors; diagnostic and therapeutic technicians; and
       radiology technologists).
    2. Workers required for effective clinical, command, infrastructure, support service,
       administrative, security and intelligence operations across the direct patient care and full
       healthcare and public health spectrum, including accounting, administrative, admitting and
       discharge, engineering, accrediting, certification, licensing, credentialing, epidemiological,
       source plasma and blood donation, food service, environmental services, housekeeping, medical
       records, information technology and operational technology, nutritionists, sanitarians;
       emergency medical services workers; prehospital workers including but not limited to urgent
       care workers; inpatient and hospital workers; outpatient care workers; home care workers;
       workers at long-term care facilities, residential and community-based providers; workplace
       safety workers).
    3. Workers needed to support transportation to and from healthcare facilities and provider
       appointments.
    4. Workers needed to provide laundry services, food services, reprocessing of medical equipment,
       and waste management.
    5. Vendors and suppliers (including imaging, pharmacy, oxygen services, durable medical
       equipment)
    6. Workers who perform critical clinical research, development, and testing needed for COVID-19
       response.
    7. Workers in other medical and life science facilities (including Ambulatory Health and Surgical,
       Blood Banks, Clinics, Community Mental Health, Comprehensive Outpatient rehabilitation, End
       Stage Renal Disease, Health Departments, Home Health care, Hospices, Hospitals, Long Term
       Care, Organ Pharmacies, Procurement Organizations, Psychiatric, Residential, Rural Health
       Clinics and Federally Qualified Health Centers, and retail facilities specializing in medical goods
       and supplies, including cannabis).
    8. Workers for health manufacturing (including life science companies, and companies that have
       shifted production to medical supplies), materials and parts suppliers, technicians, logistics and
       warehouse operators, printers, packagers, and distributors of medical equipment (including
       those who test and repair), personal protective equipment (PPE), isolation barriers, medical


                                                                                                          2
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 46 of 130 Page ID #:46
                                                                                               April 28, 2020


           gases, pharmaceuticals (including materials used in radioactive drugs, and cannabis products),
           dietary supplements, blood and blood products, vaccines, testing materials, laboratory supplies,
           cleaning, sanitizing, disinfecting or sterilization supplies, personal hygiene products, and tissue
           and paper towel products.
     9.    Public health / community health workers, including those who compile, model, analyze and
           communicate public health information.
     10.   Behavioral and mental health workers responsible for coordination, outreach, engagement, and
           treatment to individuals in need of mental health and/or behavioral services.
     11.   Donors of blood bone marrow, blood stem cell, or plasma and the workers of the organizations
           that operate and manage related activities.
     12.   Workers that manage health plans, billing, and health information.
     13.   Workers who conduct community-based public health functions, conducting epidemiologic
           surveillance, compiling, analyzing and communicating public health information.
     14.   Workers performing IT and cybersecurity functions at healthcare and public health facilities.
     15.   Workers performing security, incident management, and emergency operations functions at or
           on behalf of healthcare entities including healthcare coalitions.
     16.   Pharmacy employees, including workers necessary to maintain uninterrupted prescription
           filling.
     17.   Workers in retail facilities specializing in medical goods and supplies.
     18.   Public health and environmental health workers, including workers specializing in environmental
           health that focus on implementing environmental controls, sanitary and infection control
           interventions, healthcare facility safety and emergency preparedness planning, engineered work
           practices, and developing guidance and protocols for appropriate PPE to prevent COVID-19
           disease transmission; Public health/ community health workers (including call center workers)
           who conduct community- based public health functions, conducting epidemiologic surveillance
           and compiling, analyzing, and communicating public health information.
     19.   Mortuary services providers, including workers performing mortuary, funeral, cremation burial,
           cemetery, and related services, including funeral homes, crematoriums, cemetery workers and
           coffin makers.
     20.   Workers who coordinate with other organizations to ensure the proper recovery, handling,
           identification, transportation, tracking, storage, and disposal of human remains and personal
           effects; certify cause of death; and facilitate access to behavioral and mental health services to
           the family members, responders, and survivors of an incident.
     21.   Workers supporting veterinary hospitals and clinics.


 Relevant Sector Guidance:
 •   All Facility Letters for health care facilities, including long-term care facilities
 •   Health care facilities, Skilled Nursing Facilities
 •   Individuals with Access and Functional Needs
 •   Medical Waste Management - Interim Guidelines
 •   Outpatient Healthcare Facility Infection Control Recommendations for Suspect COVID-19 Patients
 •   Prioritization of Patients for Laboratory Testing for COVID-19
 •   Veterinary Professionals and Premises
 •   Regional Centers:
          • Visits to Licensed Residential Facilities
          • Risk Mitigation Strategies for ARFPSHN, ICF/DD-CN
 •   Adult and Senior Care Facilities

                                                                                                            3
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 47 of 130 Page ID #:47
                                                                                      April 28, 2020


          • Cuidado a los Adultos Mayores
 •   Community care facilities, including assisted living facilities and child care
 •   Medi-Cal Managed Care Health Plans: COVID – 19 Screening and Testing
 •   Coverage Options Fact Sheet
          • Opciones De Cobertura
 •   Department of Managed Health Care All Plan Letter
 •   California Department of Insurance Bulletin




                                                                                                  4
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 48 of 130 Page ID #:48
                                                                                                April 28, 2020


 2. EMERGENCY SERVICES SECTOR

     Sector Profile
     The Emergency Services Sector (ESS) is a community of highly-skilled, trained personnel, along with
     the physical and cyber resources, that provide a wide range of prevention, preparedness, response,
     and recovery services during both day-to-day operations and incident response. The ESS includes
     geographically distributed facilities and equipment in both paid and volunteer capacities organized
     primarily at the federal, state, local, tribal, and territorial levels of government, such as city police
     departments and fire stations, county sheriff’s offices, Department of Defense police and fire
     departments, and town public works departments. The ESS also includes private sector resources,
     such as industrial fire departments, private security organizations, and private emergency medical
     services providers.


     Essential Workforce, if remote working is not practical:
     1. Public, private, and voluntary personnel (front line and management) in emergency
        management, law enforcement, fire and rescue services, emergency medical services,
        corrections, rehabilitation and reentry, search and rescue, hazardous material response, and
        technicians supporting maritime and aviation emergency response.
     2. Public Safety Answering Points and 911 call center employees; personnel involved in access to
        emergency services including the emergency alert system and wireless emergency alerts.
     3. Fusion Center employees
     4. Workers who support weather disaster / natural hazard monitoring, response, mitigation, and
        prevention, including personnel conducting, supporting, or facilitating wildfire mitigation
        activities
     5. Workers – including contracted vendors -- who maintain, manufacture, or supply equipment
        and services supporting law enforcement, fire, EMS, and and emergency service response
        operations (including safety equipment, electronic security, and uniforms)
     6. Workers responding to abuse and neglect of children, elders and dependent adults.
     7. Animal control officers and humane officers
     8. Security staff to maintain building access control and physical security measures
     9. Workers and contracted vendors who maintain and provide services and supplies to public
        safety facilities, including emergency communication center, public safety answering points,
        public safety communications centers, emergency operation centers, fire and emergency
        medical services stations, police and law enforcement stations and facilities.

 Relevant Sector Guidance:
 •   Public Health Guidance about COVID-19 for California State Prisons
 •   First responders, including paramedics and EMTs




                                                                                                                 5
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 49 of 130 Page ID #:49
                                                                                              April 28, 2020


 3. FOOD AND AGRICULTURE

    Sector Profile
    The Food and Agricultural (FA) Sector is composed of complex production, processing, and delivery
    systems and has the capacity to feed people and animals both within and beyond the boundaries of
    the United States. Beyond domestic food production, the FA Sector also imports many ingredients
    and finished products, leading to a complex web of growers, processors, suppliers, transporters,
    distributors, and consumers. This sector is critical to maintaining and securing our food supply.


    Essential Workforce, if remote working is not practical:
    1. Workers supporting groceries, pharmacies, convenience stores, and other retail that sells food
        or beverage products, and animal/pet food, retail customer support service, information
        technology support staff, for online orders, pickup/takeout or delivery.
    2. Workers supporting restaurant carry-out and quick serve food operations, including food
        preparation, carry-out and delivery food employees.
    3. Food manufacturer employees and their supplier employees to include those employed in food
        ingredient production and processing facilities; aquaculture and seafood harvesting facilities;
        livestock, poultry, seafood slaughter facilities; pet and animal feed processing facilities; human
        food facilities producing by-products for animal food; beverage production facilities; and the
        production of food packaging, including recycling operations and processing.
    4. Farmers, farm and ranch workers, and agribusiness support services to include those employed
        in auction and sales; grain and oilseed handling, storage, processing and distribution; animal
        food, feed, and ingredient production, packaging, and distribution; manufacturing, packaging,
        and distribution of veterinary drugs; truck delivery and transport.
    5. Farmers, farm and ranch workers, support service workers and their supplier employees
        producing food supply domestically and for export to include those engaged in raising,
        cultivating, harvesting, packing, storing, or delivering to storage or to market or to a carrier for
        transportation to market any agricultural or horticultural commodity for human consumption;
        those engaged in producing and harvesting field crops; cannabis growers; agricultural and
        commodity inspection; fuel ethanol facilities; storage facilities; biodiesel and renewable diesel
        facilities; and other agricultural inputs
    6. Employees and firms supporting food, feed, and beverage distribution and ingredients used in
        these products including warehouse workers, vendor-managed inventory controllers, and
        blockchain managers.
    7. Workers supporting the sanitation of all food manufacturing processes and operations from
        wholesale to retail.
    8. Workers supporting the growth and distribution of plants and associated products for home
        gardens.
    9. Workers in cafeterias used to feed workers, particularly worker populations sheltered against
        COVID-19
    10. Workers in animal diagnostic and food testing laboratories
    11. Workers essential for assistance programs and government payments
    12. Government, private, and non-governmental organizations’ workers essential for food
        assistance programs (including school lunch programs) and government payments.


                                                                                                               6
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 50 of 130 Page ID #:50
                                                                                            April 28, 2020


     13. Employees of companies engaged in the production, storage, transport, and distribution of
         chemicals; medicines, including cannabis; vaccines; and other substances used by the food and
         agriculture industry, including seeds, pesticides, herbicides, fertilizers, minerals, enrichments,
         and other agricultural production aids.
     14. Animal agriculture workers to include those employed in veterinary health (including those
         involved in supporting emergency veterinary or livestock services); raising of animals for food;
         animal production operations; livestock markets; slaughter and packing plants, manufacturers,
         renderers, and associated regulatory and government workforce.
     15. Transportation supporting animal agricultural industries, including movement of animal medical
         and reproductive supplies and material, animal vaccines, animal drugs, feed ingredients, feed,
         and bedding, live animals, animal medical materials; transportation of deceased animals for
         disposal; and associated regulatory and government workforce
     16. Workers who support sawmills and the manufacture and distribution of fiber and forest
         products, including, but not limited to timber, paper, and other wood and fiber products
     17. Employees engaged in the manufacture and maintenance of equipment and other infrastructure
         necessary to agricultural production and distribution
     18. Workers at animal care facilities that provide food, shelter, veterinary and/or routine care and
         other necessities of life for animals.


 Relevant Sector Guidance:
 •   Food, Beverage, Other Services
        • Alimentos, Bebidas y Otros Sitios de Servicios Relacionados
 •   Food Industry and Food Supply Chain




                                                                                                         7
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 51 of 130 Page ID #:51
                                                                                             April 28, 2020


 4. ENERGY

    Sector Profile
    The Energy Sector consists of widely diverse and geographically dispersed critical assets and systems
    that are often interdependent of one another. This critical infrastructure is divided into three
    interrelated segments or subsectors—electricity, oil, and natural gas—to include the production,
    refining, storage, and distribution of oil, gas, and electric power. The Energy Sector supplies fuels to
    the transportation industry, electricity to households and businesses, and other sources of energy
    that are integral to growth and production across the Nation. In turn, it depends on the Nation’s
    transportation, information technology, communications, finance, water, and government
    infrastructures.


    Essential Workforce, if remote working is not possible:
    1. Workers supporting the energy sector, regardless of the energy source, segment of the system,
        or infrastructure the worker is involved in, or who are needed to monitor, operate, engineer,
        and maintain the reliability, safety, environmental health, physical and cyber security of the
        energy system, including power generation, transmission and distribution.
    2. Workers supporting the energy sector, regardless of the energy source, needed for construction,
        manufacturing, transportation and logistics, maintenance, and permitting.
    3. IT and OT technology for essential energy sector operations including support workers,
        customer service operations, call centers, and emergency response and customer emergency
        operations; energy management systems, control systems, Supervisory Control and Data
        Acquisition SCADA systems, and energy sector entity data centers; cybersecurity engineers; and
        cybersecurity risk management.
    4. Workers providing services related to energy sector fuels and supply chains, supporting the
        procurement, mining, drilling, processing, refining, manufacturing, refueling, construction,
        logistics, transportation (including marine transport, terminals, rail and vehicle transport),
        permitting operation and maintenance, security, waste disposal, storage, and monitoring of
        support for resources;
    5. Workers supporting environmental remediation and monitoring.
    6. Workers supporting manufacturing and distribution of equipment, supplies, and parts necessary
        to maintain production, maintenance, restoration, and service at energy sector facilities across
        all energy sectors, and regardless of the energy source.
    7. Workers at Independent System Operators and Regional Transmission Organizations, and
        Network Operations staff, engineers and technicians to manage the network or operate
        facilities.
    8. Workers at Reliability Coordinator, Balancing Authorities, and primary and backup Control
        Centers, including but not limited to independent system operators, regional transmission
        organizations, and balancing authorities; and workers involved in energy commodity trading and
        scheduling.
    9. Mutual assistance personnel, which may include workers from outside of the state or local
        jurisdiction
    10. Retail fuel centers such as gas stations and truck stops, and the distribution systems that
        support them.


                                                                                                           8
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 52 of 130 Page ID #:52
                                                                                           April 28, 2020


 5. WATER AND WASTEWATER

    Sector Profile
    The Water and Wastewater Sector is a complex sector composed of drinking water and wastewater
    infrastructure of varying sizes and ownership types. Multiple governing authorities pertaining to the
    Water and Wastewater Sector provide for public health, environmental protection, and security
    measures, among others.


    Essential Workforce, if remote working is not practical:
    Employees needed to operate and maintain drinking water and wastewater/drainage infrastructure,
    including:
    1.   Operational staff at water authorities
    2.   Operational staff at community water systems
    3.   Operational staff at wastewater treatment facilities
    4.   Workers repairing water and wastewater conveyances and performing required sampling or
         monitoring
    5.   Operational staff for water distribution and testing
    6.   Operational staff at wastewater collection facilities
    7.   Operational staff and technical support for SCADA Control systems
    8.   Chemical disinfectant suppliers for water and wastewater and personnel protection
    9.   Workers that maintain digital systems infrastructure supporting water and wastewater
         operations




                                                                                                        9
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 53 of 130 Page ID #:53
                                                                                                April 28, 2020


 6. TRANSPORTATION AND LOGISTICS

    Sector Profile
    The Transportation Systems Sector consists of seven key subsectors, or modes:
    •   Aviation includes aircraft, air traffic control systems, and airports, heliports, and landing strips.
        Commercial aviation services at civil and joint-use military airports, heliports, and sea plane
        bases. In addition, the aviation mode includes commercial and recreational aircraft (manned
        and unmanned) and a wide variety of support services, such as aircraft repair stations, fueling
        facilities, navigation aids, and flight schools.
    •   Highway and Motor Carrier encompasses roadway, bridges, and tunnels. Vehicles include trucks,
        including those carrying hazardous materials; other commercial vehicles, including bicycles,
        commercial motor coaches and school buses; vehicle and driver licensing systems; taxis,
        transportation services including Transportation Network Companies, and delivery services
        including Delivery Network Companies; traffic management systems; AND cyber systems used
        for operational management.
    •   Maritime Transportation System consists of coastline, ports, waterways, and intermodal
        landside connections that allow the various modes of transportation to move people and goods
        to, from, and on the water.
    •   Mass Transit and Passenger Rail includes terminals, operational systems, and supporting
        infrastructure for passenger services by transit buses, trolleybuses, monorail, heavy rail—also
        known as subways or metros—light rail, passenger rail, and vanpool/rideshare.
    •   Pipeline Systems consist of pipelines carrying natural gas hazardous liquids, as well as various
        chemicals. Above-ground assets, such as compressor stations and pumping stations, are also
        included.
    •   Freight Rail consists of major carriers, smaller railroads, active railroad, freight cars, and
        locomotives.
    •   Postal and Shipping includes large integrated carriers, regional and local courier services, mail
        services, mail management firms, and chartered and delivery services.


    Essential Workforce, if remote working is not practical:
    1. Employees supporting or enabling transportation functions, including truck drivers, bus drivers,
       dispatchers, maintenance and repair technicians, warehouse workers, truck stop and rest area
       workers, towing and recovery services, roadside assistance workers, intermodal transportation
       personnel, and workers that maintain and inspect infrastructure
    2. Working supporting or providing services that enable logistics operations for essential sectors,
       wholesale and retail sale, including warehousing, cooling, storing, packaging, and distributing
       products for wholesale or retail sale or use.
    3. Workers supporting maintenance and operation of essential highway infrastructure, including
       roads, bridges, and tunnels.



                                                                                                            10
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 54 of 130 Page ID #:54
                                                                                              April 28, 2020


    4. Workers of firms providing services, supplies, and equipment that enable warehouse and
        operations, including cooling, storing, packaging, and distributing products for wholesale or
        retail sale or use.
    5. Mass transit workers providing critical transit services and/or performing critical or routine
        maintenance to mass transit infrastructure or equipment.
    6. Employees supporting personal and commercial transportation services, including taxis, bicycle
        services, Transportation Network Companies, and delivery services including Delivery Network
        Companies
    7. Workers responsible for operating dispatching passenger, commuter and freight trains and
        maintaining rail infrastructure and equipment
    8. Maritime transportation and inland waterway workers – to include maintenance and repair –
        including port authority and commercial facility personnel, dredgers, port workers, mariners,
        ship crewmembers, ship pilots and tugboat operators, ship supply, chandler, and equipment
        operators.
    9. Workers who support the operation, inspection, and maintenance of essential dams, locks, and
        levees.
    10. Workers who support the inspection and maintenance of aids to navigation and other
        government-provided services that ensure continued maritime commerce.
    11. Workers supporting transportation of chemicals, hazardous, medical, waste and recyclable
        materials to support critical sectors and infrastructure.
    12. Automotive repair, maintenance, and transportation equipment manufacturing and distribution
        facilities.
    13. Transportation safety inspectors, including hazardous material inspectors and accident
        investigator inspectors
    14. Manufacturers and distributors (to include service centers and related operations) of lighting
        and communication systems, specialized signage and structural systems, emergency response
        equipment and support materials, printers, printed materials, packaging materials, pallets,
        crates, containers, and other supplies needed to support manufacturing, packaging staging and
        distribution operations
    15. Postal, parcel, courier, last-mile delivery, and shipping workers, to include private companies
        who accept, process, transport, and deliver information and goods.
    16. Workers who supply equipment and materials for maintenance of transportation equipment.
    17. Employees who repair and maintain vehicles, aircraft, rail equipment, marine vessels, bicycles,
        and the equipment and infrastructure that enables operations that encompass movement of
        cargo and passengers
    18. Workers who support air transportation for cargo and passengers, including operation
        distribution, maintenance, and sanitation. This includes air traffic controllers, flight dispatchers,
        maintenance personnel, ramp workers, fueling agents, flight crews, airport safety inspectors and
        engineers, airport operations personnel, aviation and aerospace safety workers, security,
        commercial space personnel, operations personnel, accident investigators, flight instructors,
        and other on- and off-airport facilities workers.
    19. Workers critical to the manufacturing, distribution, sales, rental, leasing, repair, and
        maintenance of vehicles and other transportation equipment (including electric vehicle charging
        stations) and the supply chains that enable these operations, subject to adhering public health
        guidance issued by CDPH.
    20. Workers who support the operation, inspection, and maintenance of essential public works
        facilities and operations, including bridges, water and sewer main breaks, fleet maintenance
        personnel, construction of critical or strategic infrastructure, construction material

                                                                                                          11
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 55 of 130 Page ID #:55
                                                                                         April 28, 2020


        suppliers, traffic signal maintenance, emergency location services for buried utilities,
        maintenance of digital systems infrastructure supporting public works operations, and other
        emergent issues
    21. Workers who support, such as road and line clearing, to ensure the availability of needed
        facilities, transportation, energy and communications.




                                                                                                      12
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 56 of 130 Page ID #:56
                                                                                             April 28, 2020


 7. COMMUNICATIONS AND INFORMATION TECHNOLOGY

    Sector Profile
    The Communications Sector provides products and services that support the efficient operation of
    today’s global information-based society. Communication networks enable people around the world
    to contact one another, access information instantly, and communicate from remote areas. This
    involves creating a link between a sender (including voice signals) and one or more recipients using
    technology (e.g., a telephone system or the Internet) to transmit information from one location to
    another. Technologies are changing at a rapid pace, increasing the number of products, services,
    service providers, and communication options. The national communications architecture is a
    complex collection of networks that are owned and operated by individual service providers. Many
    of this sector’s products and services are foundational or necessary for the operations and services
    provided by other critical infrastructure sectors. The nature of communication networks involves
    both physical infrastructure (buildings, switches, towers, antennas, etc.) and cyber infrastructure
    (routing and switching software, operational support systems, user applications, etc.), representing
    a holistic challenge to address the entire physical-cyber infrastructure.


    The IT Sector provides products and services that support the efficient operation of today’s global
    information-based society and are integral to the operations and services provided by other critical
    infrastructure Sectors. The IT Sector is comprised of small and medium businesses, as well as large
    multinational companies. Unlike many critical infrastructure Sectors composed of finite and easily
    identifiable physical assets, the IT Sector is a functions-based Sector that comprises not only physical
    assets but also virtual systems and networks that enable key capabilities and services in both the
    public and private sectors.


    Essential Workforce – Communications, if remote working is not practical:
    1. Maintenance of communications infrastructure- including privately owned and maintained
       communication systems- supported by technicians, operators, call-centers, wireline and wireless
       providers, cable service providers, satellite operations, Internet Exchange Points, Network
       Access Points, back haul and front haul facilities, and manufacturers and distributors of
       communications equipment.
    2. Workers performing functions related to undersea cable infrastructure and support facilities,
       including cable landing sites, beach manhole vaults and covers, submarine cable depots, and
       submarine cable ship facilities
    3. Government and private sector employees supporting Department of Dense internet and
       communications facilities.
    4. Workers who support radio, television, and media service, including, but not limited to front line
       news reporters, studio, and technicians for newsgathering, reporting, and publishing news.
    5. Network Operations staff, engineers and/or technicians to include IT managers and staff, HVAC
       & electrical engineers, security personnel, software and hardware engineers, and database
       administrators that manage the network or operate facilities
    6. Workers responsible for infrastructure construction and restoration, including contractors for
       construction and engineering of fiber optic cables, buried conduit, small cells, other wireless
       facilities, and other communications sector-related infrastructure. This includes construction of

                                                                                                         13
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 57 of 130 Page ID #:57
                                                                                             April 28, 2020


          new facilities and deployment of new technology required to address congestion or customer
          usage on remote services.
    7.    Installation, maintenance and repair technicians that establish, support or repair service as
          needed.
    8.    Central office personnel to maintain and operate central office, data centers, and other network
          office facilities, and critical support personnel assisting front line employees
    9.    Customer service and support staff, including managed and professional services as well as
          remote providers of support to transitioning employees to set up and maintain home offices,
          who interface with customers to manage or support service environments and security issues,
          including payroll, billing, fraud, logistics and troubleshooting
    10.   Workers providing electronic security, fire, monitoring, and life safety services, and who ensure
          physical security, cleanliness, and the safety of facilities and personnel, including those who
          provide temporary licensing waivers for security personnel to work in other States or
          Municipalities.
    11.   Dispatchers involved with service repair and restoration
    12.   Retail customer service personnel at critical service center locations for onboarding customers,
          distributing and repairing equipment and other supply chain personnel, to support individuals’
          remote emergency communications needs;
    13.   External Affairs personnel to assist in coordinating with local, state, and federal officials to
          address communications needs supporting COVID-19 response, public safety, and national
          security.
    14.   Workers responsible for ensuring that persons with disabilities have access to and the benefits
          of various communications platforms, including those involved in the provision of
          telecommunication relay services, closed captioning of broadcast television for the deaf, video
          relay services for deaf citizens who prefer communication via American Sign Language over text,
          and audio-description for television programming.


    Essential Workforce - Information Technology, if remote working is not practical:
    15. Workers who support command centers, including, but not limited to Network Operations
        Command Centers, Broadcast Operations Control Center and Security Operations Command
        Centers
    16. Data center operators, including system administrators, HVAC & electrical engineers, security
        personnel, IT managers and purchasers, data transfer solutions engineers, software and
        hardware engineers, and database administrators
    17. Workers who support client service centers, field engineers, and other workers supporting
        critical infrastructure, as well as manufacturers and supply chain vendors that provide hardware
        and software, support services, research and development, information technology equipment
        (to include microelectronics and semiconductors), and HVAC and electrical equipment for
        critical infrastructure and test labs and certification agencies that qualify such equipment for
        critical infrastructure.
    18. Workers needed to pre-empt and respond to cyber incidents involving critical infrastructure,,
        and entities supporting the functioning of critical infrastructure sectors
    19. Suppliers, designers, transporters and other workers supporting the manufacture, distribution,
        and construction of essential global, national and local infrastructure for computing services
        (including cloud computing services and teleworking capabilities), business infrastructure,
        financial transactions, web-based services, and critical manufacturing


                                                                                                        14
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 58 of 130 Page ID #:58
                                                                                           April 28, 2020


    20. Workers supporting communications systems, information technology, and work from home
        solutions
    21. Employees required to support Software as a Service businesses that enable remote working,
        performance of business operations, distance learning, media services, and digital health
        offerings, or required for technical support crucial for business continuity and connectivity.




                                                                                                         15
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 59 of 130 Page ID #:59
                                                                                            April 28, 2020


 8. GOVERNMENT OPERATIONS AND OTHER COMMUNITY-BASED
    ESSENTIAL FUNCTIONS

        Essential Workforce, if remote working is not practical.
    1. Critical government workers, as defined by the employer and consistent with Continuity of
        Operations Plans and Continuity of Government plans.
    2. County workers responsible for determining eligibility for safety net benefits
    3. The Courts, consistent with guidance released by the California Chief Justice
    4. Workers who support administration and delivery of unemployment insurance programs,
        income maintenance, employment service, disaster assistance, workers’ compensation
        insurance and benefits programs, and pandemic assistance
    5. Workers to ensure continuity of building functions, including but not limited to security and
        environmental controls, the manufacturing and distribution of the products required for these
        functions, and the permits and inspection for construction.
    6. Elections personnel
    7. Federal, State, and Local, Tribal, and Territorial employees who support Mission Essential
        Functions and communications networks
    8. Trade Officials (FTA negotiators; international data flow administrators)
    9. Weather forecasters
    10. Workers that maintain digital systems infrastructure supporting other critical government
        operations
    11. Workers who support necessary credentialing, vetting and licensing operations for critical sector
        workers and operations.
    12. Workers who are critical to facilitating trade in support of the national, state, and local
        emergency response supply chain
    13. Workers supporting public and private childcare establishments, pre-K establishments, K-12
        schools, colleges, and universities for purposes of distance learning, provision of school
        meals, or care and supervision of minors to support essential workforce across all sectors
    14. Staff at government offices who perform title search, notary, and recoding services in support of
        mortgage and real estate services and transactions;
    15. Workers and instructors supporting academies and training facilities and courses for the
        purpose of graduating students and cadets that comprise the essential workforce for all
        identified critical sectors
    16. Clergy for essential support and faith-based services that are provided through streaming or
        other technologies that support physical distancing and state public health guidelines.
    17. Human services providers, especially for at risk populations, including home delivered meal
        providers for older adults, people with disabilities, and others with chronic health conditions;
        home-maker services for frail, homebound, older adults; personal assistance services providers
        to support activities of daily living for older adults, people with disabilities, and others with
        chronic health conditions who live independently in the community with supports and services;
        home health providers who deliver health care services for older adults, people with disabilities,
        and others with chronic health conditions who live independently in the community with
        supports and services.
    18. Government entities, and contractors that work in support of local, state, and federal public
        health and medical mission sets, including but not limited to supporting access to healthcare
        and associated payment functions, conducting public health functions, providing medical care,

                                                                                                       16
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 60 of 130 Page ID #:60
                                                                                         April 28, 2020


        supporting emergency management, or other services necessary for supporting the COVID-19
        response.


 Relevant Sector Guidance:
    •   Schools and institutions of higher education
           • Guidance for schools (PDF)
           • Directrices para las escuelas sobre el nuevo coronavirus o COVID-19 (PDF)
           • Guidance for colleges and universities
           • Directrices para las instituciones de educación superior sobre el nuevo coronavirus o
                COVID-19
    •   Guidance for K-12 Schools: Distance Learning, School Meals, Child Care and Student Supervision
    •   Guidance for Using Disinfectants at Schools and Child Cares
           • Recordatorios para el uso de desinfectantes en las escuelas y guarderías
    •   Community care facilities, including assisted living facilities and child care




                                                                                                    17
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 61 of 130 Page ID #:61
                                                                                             April 28, 2020


 9. CRITICAL MANUFACTURING

    Sector Profile
    The Critical Manufacturing Sector identifies several industries to serve as the core of the sector:
    Primary Metals Manufacturing, Machinery Manufacturing, Electrical Equipment, Appliance, and
    Component Manufacturing, Transportation Equipment Manufacturing Products made by these
    manufacturing industries are essential to many other critical infrastructure sectors.


    Essential Workforce, if remote working is not practical
    1. Workers necessary for the manufacturing of metals, industrial minerals, semiconductors,
       materials and products needed for supply chains of the critical infrastructure sectors.
    2. Workers necessary for the manufacturing of materials and products needed to manufacture
       medical equipment and personal protective equipment
    3. Workers necessary for mining and production of critical minerals, materials and associated
       essential supply chains, and workers engaged in the manufacture and maintenance of
       equipment and other infrastructure necessary for mining production and distribution.
    4. Workers who produce or manufacture parts or equipment that supports continued operations
       for any essential services and increase in remote workforce, including computing and
       communication devices, semiconductors, and equipment such as security tools for Security
       Operations Centers (SOCs) or data centers.
    5. Workers manufacturing or providing parts and equipment that enable the maintenance and
       continued operation of essential businesses and facilities.




                                                                                                          18
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 62 of 130 Page ID #:62
                                                                                               April 28, 2020


 10. FINANCIAL SERVICES

    Sector Profile
    The Financial Services Sector includes thousands of depository institutions, providers of investment
    products, insurance companies, other credit and financing organizations, and the providers of the
    critical financial utilities and services that support these functions. Financial institutions vary widely
    in size and presence, ranging from some of the world’s largest global companies with thousands of
    employees and many billions of dollars in assets, to community banks and credit unions with a small
    number of employees serving individual communities. Whether an individual savings account,
    financial derivatives, credit extended to a large organization, or investments made to a foreign
    country, these products allow customers to: Deposit funds and make payments to other parties;
    Provide credit and liquidity to customers; Invest funds for both long and short periods; Transfer
    financial risks between customers.


    Essential Workforce, if remote working is not practical:
    1. Workers who are needed to process and maintain systems for processing financial transactions
       and services, including payment, clearing, and settlement; wholesale funding; insurance
       services; and capital markets activities
    2. Workers who are needed to maintain orderly market operations to ensure the continuity of
       financial transactions and services.
    3. Workers who are needed to provide business, commercial, and consumer access to banking and
       non-bank financial and lending services, including ATMs, lending money transmission, and to
       move currency, checks, securities, and payments
    4. Workers who support financial operations, such as those staffing call, data and security
       operations centers, managing physical security, or providing accounting services.
    5. Workers supporting production and distribution of debit and credit cards.
    6. Workers providing electronic point of sale support personnel for essential businesses and
       workers.




                                                                                                            19
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 63 of 130 Page ID #:63
                                                                                           April 28, 2020


 11. CHEMICAL & HAZARDOUS MATERIALS

    Sector Profile
    The Chemical Sector—composed of a complex, global supply chain—converts various raw materials
    into diverse products that are essential to modern life. Based on the product produced, the sector
    can be divided into five main segments, each of which has distinct characteristics, growth dynamics,
    markets, new developments, and issues: Basic chemicals; Specialty chemicals; Agricultural
    chemicals; Pharmaceuticals; Consumer products.


    Essential Workforce, if remote working is not practical:
    1. Workers supporting the chemical and industrial gas supply chains, including workers at chemical
       manufacturing plants, workers in laboratories, workers at distribution facilities, workers who
       transport basic raw chemical materials to the producers of industrial and consumer goods,
       including hand sanitizers, food and food additives, pharmaceuticals, textiles, building materials,
       plumbing, electrical and paper products.
    2. Workers supporting the safe transportation of chemicals, including those supporting tank truck
       cleaning facilities and workers who manufacture packaging items
    3. Workers supporting the production of protective cleaning and medical solutions, personal
       protective equipment, disinfectants, and packaging that prevents the contamination of food,
       water, medicine, among others essential products
    4. Workers supporting the operation and maintenance of facilities (particularly those with high risk
       chemicals and/ or sites that cannot be shut down) whose work cannot be done remotely and
       requires the presence of highly trained personnel to ensure safe operations, including plant
       contract workers who provide inspections
    5. Workers who support the production and transportation of chlorine and alkali manufacturing,
       single-use plastics, and packaging that prevents the contamination or supports the continued
       manufacture of food, water, medicine, and other essential products, including glass container
       manufacturing
    6. Workers at nuclear facilities, workers managing medical waste, workers managing waste from
       pharmaceuticals and medical material production, and workers at laboratories processing test
       kits
    7. Workers who support hazardous materials response and cleanup
    8. Workers who maintain digital systems infrastructure supporting hazardous materials
       management operations
    9. Workers who support the removal, storage, and disposal of residential and commercial solid
       waste and hazardous waste, including landfill and recycling operations.




                                                                                                      20
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 64 of 130 Page ID #:64
                                                                                             April 28, 2020


 12.       DEFENSE INDUSTRIAL BASE


       Sector Profile
       The Defense Industrial Base Sector is the worldwide industrial complex that enables research and
       development, as well as design, production, delivery, and maintenance of military weapons systems,
       subsystems, and components or parts, to meet U.S. military requirements. The Defense Industrial
       Base partnership consists of Department of Defense components, Defense Industrial Base
       companies and their subcontractors who perform under contract to the Department of Defense,
       companies providing incidental materials and services to the Department of Defense, and
       government-owned/contractor-operated and government-owned/government-operated facilities.
       Defense Industrial Base companies include domestic and foreign entities, with production assets
       located in many countries. The sector provides products and services that are essential to mobilize,
       deploy, and sustain military operations.


       Essential Workforce, if remote working is not practical:
       1. Workers who support the essential services required to meet national security commitments to
          the federal government and U.S. Military, including, but are not limited to, space and aerospace
          workers, nuclear matters workers, mechanical and software engineers (various disciplines),
          manufacturing and production workers, IT support, security staff, security personnel,
          intelligence support, aircraft and weapon system mechanics and maintainers, and sanitary
          workers who maintain the hygienic viability of necessary facilities.
       2. Personnel working for companies, and their subcontractors, who perform under contract or sub-
          contract to the Department of Defense (DoD) and the Department of Energy (DoE) (on nuclear
          matters), as well as personnel at government-owned/contractor operated facilities, and who
          provide materials and services to the DoD and DoE (on nuclear matters), including support for
          weapon systems, software systems and cybersecurity, defense and intelligence
          communications, surveillance, sale of U.S. defense articles and services for export to foreign
          allies and partners (as authorized by the U.S. government), and space systems and other
          activities in support of our military, intelligence, and space forces.




                                                                                                        21
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 65 of 130 Page ID #:65
                                                                                               April 28, 2020


 13. INDUSTRIAL, COMMERCIAL, RESIDENTIAL, and SHELTERING FACILITIES
 AND SERVICES

    Essential Workforce, if remote working is not practical:
    1. Construction Workers who support the construction, operation, inspection, and maintenance of
        construction sites and construction projects (including housing, commercial, and mixed-use
        construction); and workers who support the supply chain of building materials from production
        through application/installation, including cabinetry, fixtures, doors, cement, hardware,
        plumbing, electrical, heating/cooling, refrigeration, appliances, paint/coatings, and employees
        who provide services that enable repair materials and equipment for essential functions.
    2. Workers such as plumbers, electricians, exterminators, and other service providers who provide
        services that are necessary to maintaining the safety, sanitation, construction material sources,
        and essential operation of construction sites and construction projects (including those that
        support such projects to ensure the availability of needed facilities, transportation, energy and
        communications; and support to ensure the effective removal, storage, recycling and disposal of
        solid waste and hazardous waste)
    3. Workers such as plumbers, electricians, exterminators, and other service providers who provide
        services that are necessary to maintaining the safety, sanitation, and essential operation of
        residences, businesses, and buildings such as hospitals and senior living facilities, including any
        facility supporting COVID-19 response.
    4. Workers who support the supply chain of building materials from production through
        application and installation, including cabinetry, fixtures, doors, cement, hardware, plumbing
        (including parts and services), electrical, heating and cooling, refrigeration, appliances, paint and
        coatings, and workers who provide services that enable repair materials and equipment for
        essential functions.
    5. Workers in hardware and building materials stores, consumer electronics, technology and
        appliances retail, and related merchant retailers, wholesalers and distributors that support
        essential workforce functions where sales and operations cannot be conducted online
    6. Warehouse operators, including vendors and support personnel critical for business continuity
        (including heating, ventilation, and air conditioning (HVAC) and electrical engineers, security
        personnel, and janitorial staff), e-commerce or online commerce, and customer service for
        essential functions.
    7. Workers supporting the operations of commercial buildings that are critical to safety, security,
        and the continuance of essential activities, such as on-site property managers, building
        engineers, security staff, fire safety directors, janitorial personnel, and service technicians (e.g.,
        mechanical, HVAC, plumbers, electricians, and elevator).
    8. Workers supporting ecommerce through distribution, warehouse, call center facilities, and
        other essential operational support functions, that accept, store, and process goods, and that
        facilitate their transportation and delivery
    9. Workers distributing, servicing, repairing, installing residential and commercial HVAC systems,
        boilers, furnaces and other heating, cooling, refrigeration, and ventilation equipment.
    10. Workers managing or servicing hotels or other commercial and residential buildings that are
        used for COVID-19 mitigation and containment measures, treatment measures, provide
        accommodation for essential workers, or providing housing solutions, including measures to
        protect homeless populations.


                                                                                                           22
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 66 of 130 Page ID #:66
                                                                                            April 28, 2020


     11. Workers responsible for the leasing of residential and commercial properties to provide
         individuals and families with ready access to available housing.
     12. Residential and commercial real estate workers, limited to scheduled property viewings to a
         potential buying party. This does not extend to open-house viewings, nor viewings with more
         than one buying party at a time.
     13. Professional services, such as legal or accounting services, when necessary to assist in
         compliance with legally mandated activities and critical sector services
     14. Workers responsible for handling property management, maintenance, and related service calls
         who can coordinate the response to emergency “at-home” situations requiring immediate
         attention, as well as facilitate the reception of deliveries, mail, and other necessary services.
     15. Workers supporting the entertainment industries, studios, and other related establishments,
         provided they follow covid-19 public health guidance around physical distancing.
     16. Workers that provide or determine eligibility for food, shelter, in-home supportive services,
         child welfare, adult protective services and social services, and other necessities of life for
         economically disadvantaged or otherwise needy individuals (including family members)
     17. Workers performing services in support of the elderly and disabled populations who coordinate
         a variety of services, including health care appointments and activities of daily living.
     18. Workers who provide support to vulnerable populations to ensure their health and well-being
         including family care providers.
     19. Workers providing dependent care services, particularly those whose services ensure essential
         workers can continue to work.
     20. Workers who support food, shelter, and social services, and other necessities of life for
         economically disadvantaged or otherwise needy individuals, such as those residing in shelters.
     21. Workers in laundromats, laundry services, and dry cleaners.
     22. Workers providing disinfection services, for all essential facilities in essential sectors
     23. Workers necessary for the installation, maintenance, distribution, and manufacturing of water
         and space heating equipment and its components.
     24. Support required for continuity of services, including commercial disinfectant services,
         janitorial/cleaning personnel, and support personnel functions that need freedom of movement
         to access facilities in support of front-line employees.


 Relevant Sector Guidance:
 •   Cleaning & Waste Management for Residences 2/2020
 •   Essential/Emergency Personnel Providing Critical In-Home Services
 •   Home cleaning with COVID-19 positive individuals
 •   Recommended Strategic Approaches for COVID-19 Response for Individuals Experiencing
     Homelessness
 •   Flow Chart: COVID-19 Recommended Protocol for People Experiencing Homelessness
 •   Homeless Assistance Providers
 •   Immigrant Communities
         • Las Comunidades de Inmigrantes
 •   Pets & People




                                                                                                        23
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 67 of 130 Page ID #:67




                        EXHIBIT 3
   Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 68 of 130 Page ID #:68

                     BUSINESS, CONSUMER SERVICES, AND HOUSING AGENCY ● GAVIN NEWSOM, GOVERNOR
                     DEPARTMENT OF CONSUMER AFFAIRS ● BOARD OF BARBERING AND COSMETOLOGY
                     P.O. Box 944226, Sacramento, CA 94244-2260
                     Phone: (800) 952-5210 Email: barbercosmo@dca.ca.gov
                     Website: www.barbercosmo.ca.gov




May 1, 2020

The Board of Barbering and Cosmetology acknowledges and is sympathetic to the ever-changing
environment that the Coronavirus (COVID-19) pandemic has created for our licensees. Our role is
to ensure the health and safety of California consumers by promoting ethical standards and by
enforcing the laws of the barbering and beauty industry. For the safety of our consumers and our
licensees, the Board continues to urge licensees to abide by the Governor’s stay at home order.

We have heard of businesses disregarding the stay at home orders. If businesses continue to put
public health and safety at risk by not following the state and local shelter in place orders, and if
circumstances warrant it, the Board may pursue disciplinary action against their license. This will
not be taken lightly.

The Board is drafting a Returning to Work Checklist for establishments for when licensees are
able to reopen safely. We want to make sure we are able to maintain consumer protection and
help guide our licensees when the time is appropriate and directed by the Governor.

Again, the Board fully supports the Governor’s stay at home order and we expect our licensees to
comply.


We thank you for your understanding and patience during this time.
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 69 of 130 Page ID #:69




                        EXHIBIT 4
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 70 of 130 Page ID #:70


                  BELLUS HEALTH & SAFETY LEARNING
                                                                           California

 STATE BOARD OF CALIORNIA GUIDELINES
    •   440 Page Health and Safety Book includes training in:
           o Board Introduction
           o Inspection expectations
           o 10 common violations
           o Chemicals and Professionals Health
           o Safety Data Sheets
                   Risk Phrases
                   Resources
                   Safe Working for Salon/Spa Professional
           o Professional Protecting themselves from Hazardous Chemicals
           o Ergonomics
           o Communicable Diseases
                   Diseases in the Workplace
           o Health and Safety Laws and Agencies
                   Health and Safety Rights: Facts for CA workers
           o Solving Health and Safety Problems
                   Health Survey
                   Workplace Inspection Checklist
                   Resources Agencies and Materials Information
           o Workers’ Rights

 BELLUS ACADEMY TRAINING
    •   Barbering
           o Microbiology
                   Bacteria and Viruses
                         • Types and Classifications
                         • Growth and Reproduction
                         • Difference between
                   External Parasites
                         • Types that prevent salon services
                   Infection
                   Immunity
                         • 2 Ways the body fights infection
                   Universal Precautions
           o Infection Control
                   Cleaning, Disinfection and Sterilization
                         • Differences between
                   Method for Tools and Multi Use Supplies
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 71 of 130 Page ID #:71

                                                                   BELLUS HEALTH & SAFETY
                        Efficacy
                        
                        Infection Control Procedures
                        
                             • Proper Hand Washing
                             • Blood Exposure Incident
                     Ventilation Guidelines
                     Safety Data Sheets
                     Disinfectants
                             • Types
                             • Guidelines
                             • Precautions
             o First Aid
                     Bleeding and Wounds
                     Burns
                     Choking
                     Fainting
                     Eye Injury
     •    Cosmetology
             o Microbiology
                     Bacteria and Viruses
                             • Types and Classifications
                             • Growth and Reproduction
                             • Difference between
                     External Parasites
                             • Types that prevent salon services
                     Infection
                     Immunity
                             • 2 Ways the body fights infection
                     Universal Precautions
             o Infection Control
                     Cleaning, Disinfection and Sterilization
                             • Differences between
                     Method for Tools and Multi Use Supplies
                     Efficacy
                     Infection Control Procedures
                             • Proper Hand Washing
                             • Blood Exposure Incident
                     Ventilation Guidelines
                     Safety Data Sheets
                     Disinfectants
                             • Types
                             • Guidelines
                             • Precautions
             o First Aid
                     Bleeding and Wounds
                     Burns

 COVID-19 Infection Control Learning-CA                                           P a g e |2
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 72 of 130 Page ID #:72

 BELLUS HEALTH & SAFETY
                      Choking
                      Fainting
                      Eye Injury
     •   Esthetics
             o Explaining Infection Control
             o Federal and State Regulatory Agencies
             o Recognizing Principles of Infection
             o Identifying Different Types of Pathogens
             o Employ Principles of Prevention
             o Follow Standard Precautions to Protect Self and Client
             o Demonstrate Safe Work Practices and Safety Precautions
             o Apply Infection Control
             o Demonstrations and Practical Process of:
                    Proper Hand Washing
                    Cleaning and Disinfecting non-porous reusable implements
                    Handling an Exposure Incident
                           • Client Injury
                           • Employee Injury
     •   Massage
             o Know the Paths of Disease and Infection
                    Microorganisms
                    Immunity
             o Maintain Infection Control
                    Terminology
                    Cleaning
                    Disinfecting
                    Safety Data Sheets
                    Antiseptics
                    Standard Precautions
                    An Exposure Incident: Contact with Blood or Body Fluids
                    Disinfectant Containers
                    Disinfectants
                    Proper Practices for Cleaning and Disinfecting
             o Follow Safety Practices and Procedures for Massage Therapists
                    The Facilities
                    Equipment
                    Fire Safety
                    First Aid
                    Heat and Ventilation
                    Practitioners Personal Safety
                    Client Safety
             o Proper Hand Washing Technique
     •   Spa Nails
             o Microbiology
                    Bacteria and Growth

 P a g e |3                                                   COVID-19 Infection Control Learning-CA
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 73 of 130 Page ID #:73

                                                    BELLUS HEALTH & SAFETY
                        Viruses
                        External Parasites
                        Infection
                        Immunity
              o    Infection Control
                        Sanitation-Cleaning
                        Disinfection
                        Sterilization
                        Equipment
              o    Safety and First Aid
                        Electrical Safety
                        Chemical Safety
                        Allergic Reactions
                        Bleeding and Wounds
                        Burns
                        Choking
                        Fainting
                        Eye Injury




 COVID-19 Infection Control Learning-CA                               P a g e |4
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 74 of 130 Page ID #:74




                        EXHIBIT 5
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 75 of 130 Page ID #:75




                                                16 CCR 977
                  This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 977. Health and Safety Definitions

The following words and terms, when used in this article, shall have the following meanings:

 Autoclave -- A device used to sterilize tools, equipment and supplies by subjecting them to high pressure
saturated steam.

 Over-the-Counter -- Cosmetology, barbering or electrology products that are made available for
purchase by the general public without a physician's prescription.

 Cosmetics -- Substances used to enhance the appearance of the human body.

 Contaminated -- The presence of blood or other potentially infectious materials on an item's surface or
visible debris such as dust, hair and skin.

 Dermis -- The layer of skin just below the epidermis; the living layer of the skin.

 Disinfect or Disinfection -- The use of chemicals to destroy harmful bacteria, viruses and pathogens on
implements or tools to render them safe for use.

 Disinfectant -- A product registered by the U.S. Environmental Protection Agency (EPA) that has
demonstrated bactericidal, fungicidal and virucidal activity. The products used must include a label from
the manufacturer that indicates the EPA registration and must be in liquid form to disinfect non-electrical
tools and spray or wipe form to disinfect electrical tools and shears.

 Dry Heat Sterilizer -- A device used to sterilize equipment and supplies by use of hot air that is nearly or
completely free of water vapor.

 Epidermis -- The outermost layer of the skin; the non-living layer of the skin.

 Electrical Tools -- All tools used for barbering, cosmetology and electrology that require electricity to
operate by means of an electrical cord, wireless charger, or battery. These include, but are not limited to
clippers, blow dryers, curling irons and flat irons.

 Foot Basin -- On a footspa chair, the open vessel that is filled with water and in which the client's feet
are placed during a pedicure.

 Hot Styling Tools -- Tools that utilize heat to style hair.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 76 of 130 Page ID #:76
                                                  16 CCR 977

 Non-Electrical Tools -- All tools used for barbering, cosmetology and electrology that do not use any
form of electricity to operate. These include, but are not limited to shears, razors, cuticle nippers, cuticle
pushers, nail clippers, metal files, metal smoothers, combs and hair clips.

 Poisonous -- A substance that can cause sickness or death by entering or touching the body.

 Sanitary -- A clean, healthy condition.

 Soiled -- dirty; not clean.

  Sterilize or Sterilization -- The process which removes or kills all forms of microbial life, including
transmissible agents (such as fungi, bacteria, viruses and spore forms) by use of an autoclave or dry heat
sterilizer.

 Tub -- A standalone, open vessel that is filled with water and in which the client's feet are placed during
a pedicure.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. New section filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13). For prior history, see
Register 94, No. 43.


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                  Page 2 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 77 of 130 Page ID #:77




                                              16 CCR 978
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 978. Minimum Equipment and Supplies

       (a) Establishments and schools shall have and maintain the following minimum equipment and
       supplies:
          (1) If hair services are performed, at least one covered waste container per establishment for
          the disposal of hair. Hair must be disposed of in a covered waste container.
          (2) Closed containers to hold all soiled towels, gowns, smocks, linens and sheets in any
          enclosed area frequented by the public.
          (3) Closed, clean cabinets, drawers, or containers to hold all clean non-electrical tools, towels,
          gowns, smocks, linens and sheets.
          (4) Containers for disinfectant solution for tools and equipment to be disinfected. Containers
          must be labeled "Disinfectant Solution".
          (5) Each container specified in (4) shall contain sufficient disinfectant solution to allow for the
          total immersion of tools.
          (6) If electrolysis is performed, an autoclave or dry heat sterilizer that meets the requirements
          of Section 982.
       (b) Establishments and schools shall have disinfectant solution, mixed according to
       manufacturer's directions, available for use at all times.
       (c) A manufacturer-labeled container for the disinfectant used must be available at all times in the
       establishment or school. In the event that the last remaining disinfectant has been used, the empty
       manufacturer-labeled container must be present.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 78 of 130 Page ID #:78
                                                  16 CCR 978



HISTORY:
 1. New article 12 and repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43).
For prior history, see Register 84, No. 28.
 2. Amendment of subsections (a)(1) and (a)(3) filed 12-2-96; operative 1-1-97 (Register 96, No. 49).
 3. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                  Page 4 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 79 of 130 Page ID #:79




                                              16 CCR 979
                This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 979. Disinfecting Non-Electrical Tools

      (a) Before use upon a client, all non-electrical tools that can be disinfected, excluding shears, shall
      be disinfected in the following sequential manner:
          (1) Remove all visible debris.
          (2) Clean with soap or detergent and water.
          (3) Completely dry tools with a new, clean paper towel
          (4) Then totally immerse in an EPA-registered disinfectant with demonstrated bactericidal,
          fungicidal, and virucidal activity, used according to manufacturer's instructions.
          (5) Licensees or students shall wear protective gloves or use tongs when removing tools from
          the disinfectant.
      (b) The disinfectant solutions specified in subdivision (a) shall:
          (1) Remain covered at all times.
          (2) Be changed according to the manufacturer's instructions or when it is cloudy or contains
          debris.
      (c) All tools used on a client or soiled in any manner shall be placed in a container labeled
      "Dirty", "Soiled", or "Contaminated".
      (d) All disinfected tools shall be stored in a clean, covered place which is labeled "Clean" or
      "Disinfected".
      (e) Disinfected tools shall not be placed in a container, pouch or holder which cannot be
      disinfected.
      (f) Shears shall be disinfected according to the following sequential procedures:
          (1) Remove all visible debris.
          (2) Clean with soap or detergent and water.
          (3) Spray or wipe the shear with an EPA-registered disinfectant with demonstrated
          bactericidal, fungicidal, and virucidal activity, used according to manufacturer's instructions.
      (g) Disinfected shears shall not be placed in a container, pouch or holder which cannot be
      disinfected.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 80 of 130 Page ID #:80
                                                  16 CCR 979

        (h) If tools specified in this section are sterilized in accordance with the requirements outlined in
        Section 982, the requirements of this section will be deemed to have been met.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 90, No. 47.
 2. Amendment of subsections (a)(2) and (d) filed 12-2-96; operative 1-1-97 (Register 96, No. 49).
 3. Amendment of section heading and section filed 3-26-2015; operative 7-1-2015 (Register 2015, No.
13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                  Page 6 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 81 of 130 Page ID #:81




                                                16 CCR 980
                  This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 980. Disinfecting Electrical Tools

       (a) Clippers, and other electrical tools shall be disinfected prior to each use in the following
       sequential manner:
           (1) First removing all visible debris; and
           (2) Disinfect with an EPA-registered disinfectant spray or wipe with demonstrated
           bactericidal, fungicidal, and virucidal activity used according to manufacturer's instructions.
       (b) All disinfected electrical tools shall be stored in a clean place.
       (c) All soiled electrical tools used on a client, or soiled in any manner, shall be placed in a
       container labeled "Soiled", "Dirty" or "Contaminated" (excluding hot styling tools).

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 88, No. 38.
 2. Amendment of subsection (b) filed 12-2-96; operative 1-1-97 (Register 96, No. 49).
 3. Amendment of section heading and section filed 3-26-2015; operative 7-1-2015 (Register 2015, No.
13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 82 of 130 Page ID #:82
                                   16 CCR 980



End of Document




                                   Page 8 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 83 of 130 Page ID #:83




                                             16 CCR 980.1
                This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 980.1. Procedures for Cleaning and Disinfecting Whirlpool Footspas, and Air-Jet
Basins

      (a) As used in this section, "whirlpool footspa" or "spa" is defined as any basin using circulating
      water.
      (b) An air-jet basin is defined as any basin using an air jet stream system to move water.
      (c) After use upon each client, each whirlpool footspa or air-jet basin shall be cleaned and
      disinfected in the following sequential manner:
          (1) All water shall be drained from the basin.
          (2) The inside walls of the basin shall be scrubbed and cleaned of all visible debris with a
          clean brush, liquid soap (labeled as such on soap product) and water.
          (3) The spa basin shall be rinsed with water.
          (4) The spa basin shall be refilled with clean water.
          (5) The water in the basin shall be circulated with the correct amount (read manufacturer label
          for mixing instructions) of the EPA-registered hospital-liquid disinfectant that is labeled as a
          bactericide, fungicide and virucide, through the basin for at least 10 minutes.
          (6) The spa basin must be drained, rinsed, and wiped dry with a new, clean paper towel.
          (7) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done after a client.
      (d) At the end of each day and after the last client, each whirlpool footspa or air-jet basin shall be
      cleaned and disinfected in the following sequential manner:
          (1) The screen and any other removable parts shall be removed.
          (2) Scrub all visible debris from the screen, inside walls of the basin, any other removable
          parts, and the area behind them with a clean brush, liquid soap (labeled as such on soap
          product) and water.
          (3) Reinsert the clean screen and any other removable parts.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 84 of 130 Page ID #:84
                                               16 CCR 980.1

          (4) Fill the basin with warm water and detergent (labeled as such on detergent product) and
          circulate the detergent through the spa system for at least 10 minutes (follow the spa
          manufacturer's instructions).
          (5) Drain the detergent solution and rinse the basin.
          (6) Refill the basin with clean water and circulate the correct amount (read the label for
          mixing instructions) of the EPA-registered hospital-liquid disinfectant which the label claims
          is a bactericide, fungicide, and virucide through the basin for at least 10 minutes.
          (7) Drain, rinse and wipe the basin dry with a new, clean paper towel and allow basin to dry
          completely.
          (8) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done at the end of the day.
       (e) At least once each week, after completing the procedures provided in subsection (d) (1 through
       6), each whirlpool footspa and air-jet basin shall not be drained and the following sequential
       procedures shall be followed:
          (1) Do not drain the disinfectant solution. The unit shall be turned off and the disinfecting
          solution shall be left undisturbed in the unit for at least 6 hours.
          (2) After the disinfectant solution has been sitting at least 6 hours, drain and rinse the basin
          with clean water.
          (3) Refill the basin with clean water and flush the system.
          (4) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done weekly.
       (f) The pedicure equipment-cleaning log shall be made available upon request by either a client or
       a board representative.
       (g) A whirlpool footspa "Not in Service" must have a notation on the pedicure equipment-
       cleaning log that the footspa is not in service. The footspa must have a "Not in Service" sign
       displayed upon the chair and be kept in a sanitary condition.
       (h) A violation of this section may result in an administrative fine and/or disciplinary action. Each
       whirlpool footspa or air-jet basin not in compliance with this section may result in a separate
       violation.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

                                               Page 10 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 85 of 130 Page ID #:85
                                                  16 CCR 980.1



HISTORY:
 1. New section filed 5-16-2001 as an emergency; operative 5-16-2001 (Register 2001, No. 20). A
Certificate of Compliance must be transmitted to OAL by 9-13-2001 or emergency language will be
repealed by operation of law on the following day.
 2. New section refiled 9-13-2001 as an emergency; operative 9-13-2001 (Register 2001, No. 37). A
Certificate of Compliance must be transmitted to OAL by 1-11-2002 or emergency language will be
repealed by operation of law on the following day.

 3. Repealed by operation of Government Code section 11346.1(g) (Register 2002, No. 3).
 4. New section refiled 1-14-2002 as an emergency; operative 1-14-2002 (Register 2002, No. 3). A
Certificate of Compliance must be transmitted to OAL by 5-14-2002 or emergency language will be
repealed by operation of law on the following day.
 5. Certificate of Compliance as to 1-14-2002 order, including amendment of section, transmitted to OAL
4-16-2002 and filed 5-29-2002 (Register 2002, No. 22).
 6. Amendment of section heading and section filed 12-18-2006 as an emergency; operative 12-18-2006
(Register 2006, No. 51). A Certificate of Compliance must be transmitted to OAL by 4-17-2007 or
emergency language will be repealed by operation of law on the following day.
 7. Certificate of Compliance as to 12-18-2006 order transmitted to OAL 4-17-2007 and filed 5-30-2007
(Register 2007, No. 22).
 8. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 11 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 86 of 130 Page ID #:86




                                             16 CCR 980.2
                This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 980.2. Procedures for Cleaning and Disinfecting Pipe-Less Footspas

      (a) As used in this section, "pipe-less" footspa is defined as any unit with footplates, impellers,
      impeller assemblies and propellers.
      (b) After use upon each client, each pipe-less footspa shall be cleaned and disinfected in the
      following sequential manner:
          (1) All water shall be drained from the spa basin.
          (2) Remove footplate, and any other removable components according to the manufacturer's
          instructions.
          (3) Scrub all visible debris from the impeller, footplate, inside walls of the basin, and other
          components and the areas behind or under each with a clean brush, liquid soap (labeled as such
          on soap product) and water. Rinse with clean water.
          (4) Reinsert the properly cleaned footplate, and other components.
          (5) Refill the basin with clean water and circulate the correct amount (read the label for
          mixing instructions) of the EPA-registered hospital-liquid disinfectant which the label claims
          is a bactericide, fungicide, and virucide, through the basin for at least 10 minutes.
          (6) Drain, rinse and wipe the basin dry with a new, clean paper towel.
          (7) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done after a client.
      (c) At the end of every day and after performing the procedures provided in subsection (b) (1
      through 7) and after the last client, each pipe-less footspa shall be cleaned and disinfected in the
      following sequential manner:
          (1) Fill the basin with warm water and detergent (labeled as such on detergent product) and
          circulate the detergent through the spa system for at least 10 minutes (follow manufacturer's
          instructions).
          (2) Drain the detergent solution and rinse the basin.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 87 of 130 Page ID #:87
                                                16 CCR 980.2

          (3) Refill the basin with clean water and circulate the correct amount (read the label for
          mixing instructions) of the EPA-registered hospital-liquid disinfectant which the label claims
          is a bactericide, fungicide, and virucide, through the basin for at least 10 minutes.
          (4) Drain, rinse and wipe the basin dry with a new, clean paper towel.
          (5) Allow the basin to dry completely.
          (6) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done at the end of the day.
       (d) At least once each week, after completing the procedures provided in subsection (c) (1
       through 3), and the disinfectant solution in each pipe-less footspa shall not be drained and the
       following sequential procedures shall be followed:
          (1) The unit shall be turned off and the disinfecting solution shall be left in the unit
          undisturbed for at least 6 hours.
          (2) After the disinfectant solution has been sitting at least 6 hours, rinse and wipe the basin dry
          with a new, clean paper towel.
          (3) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done weekly.
       (e) The pedicure equipment-cleaning log shall be made available upon request by either a client or
       a board representative.
       (f) A whirlpool footspa "Not in Service" must have a notation on the pedicure equipment-cleaning
       log that the footspa is not in service. The footspa must have a "Not in Service" sign displayed upon
       the chair and be kept in a sanitary condition.
       (g) A violation of this section may result in an administrative fine and/or disciplinary action. Each
       pipe-less footspa not in compliance with this section may result in a separate violation.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Sections 7312 and 7406, Business and Professions Code. Reference: Section
7312(e), Business and Professions Code.

History

HISTORY:
 1. New section filed 12-18-2006 as an emergency; operative 12-18-2006 (Register 2006, No. 51). A
Certificate of Compliance must be transmitted to OAL by 4-17-2007 or emergency language will be
repealed by operation of law on the following day.


                                               Page 13 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 88 of 130 Page ID #:88
                                                  16 CCR 980.2

 2. Certificate of Compliance as to 12-18-2006 order transmitted to OAL 4-17-2007 and filed 5-30-2007
(Register 2007, No. 22).
 3. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 14 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 89 of 130 Page ID #:89




                                             16 CCR 980.3
                This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 980.3. Procedures for Cleaning and Disinfecting Non-Whirlpool Foot Basins or
Tubs

      (a) As used in this section, "non-whirlpool foot basins" or "tubs" are defined as any basin, tub,
      footbath, sink, bowl, and all non-electrical equipment that holds water for a client's feet during a
      pedicure service.
      (b) After use upon each client, each non whirlpool foot basin or tub shall be cleaned and
      disinfected in the following sequential manner:
          (1) All water shall be drained from the foot basin or tub.
          (2) The inside surfaces of the foot basin or tub shall be scrubbed and cleaned of all visible
          debris with a clean brush, liquid soap (labeled as such on soap product) and water.
          (3) The foot basin or tub shall be rinsed with clean water.
          (4) Refill the foot basin or tub with clean water and the correct amount (read the label for
          mixing instructions) of the EPA-registered hospital-liquid disinfectant which the label claims
          is a bactericide, fungicide, and virucide. Leave the disinfecting solution in the foot basin or tub
          for at least 10 minutes.
          (5) Drain, rinse and wipe the basin dry with a new, clean paper towel.
          (6) Record this procedure in the pedicure equipment-cleaning log. The log shall contain the
          date and time of each cleaning, initials of the person who completed the procedure, and shall
          indicate that the cleaning was done after a client.
      (c) The pedicure equipment-cleaning log shall be made available upon request by either a client or
      a board representative.
      (d) A violation of this section may result in an administrative fine and/or disciplinary action. Each
      non-whirlpool foot basin or tub not in compliance with this section may result in a separate
      violation.
      (e) All disinfected basins or tubs shall be stored in a clean, covered place labeled "Clean" or
      "Disinfected".

Statutory Authority
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 90 of 130 Page ID #:90
                                                  16 CCR 980.3

AUTHORITY:

 Note: Authority cited: Sections 7312 and 7406, Business and Professions Code. Reference: Section
7312(e), Business and Professions Code.

History

HISTORY:
 1. New section filed 12-18-2006 as an emergency; operative 12-18-2006 (Register 2006, No. 51). A
Certificate of Compliance must be transmitted to OAL by 4-17-2007 or emergency language will be
repealed by operation of law on the following day.
 2. Certificate of Compliance as to 12-18-2006 order transmitted to OAL 4-17-2007 and filed 5-30-2007
(Register 2007, No. 22).
 3. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 16 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 91 of 130 Page ID #:91




                                            16 CCR 980.4
                This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 980.4. Disposable Foot Basin or Tub Liners

       (a) Single use, disposable, recyclable, liners designed specifically and manufactured for use as a
       foot basin or tub liner shall be disposed of immediately after each use and may not be disinfected
       or reused.
          (1) After disposal of the pedicure basin liner the basin or tub shall be scrubbed and cleaned of
          all visible debris with a clean brush and liquid soap (labeled as such on soap product) and
          water. The foot basin or tub shall be rinsed with clean water and wiped dry with a new, clean
          paper towel.
          (2) Record the cleaning procedure in the pedicure equipment-cleaning log. The log shall
          contain the date and time of each cleaning, initials of the person who completed the procedure,
          and shall indicate that the cleaning was done after a client.
          (3) The pedicure equipment-cleaning log shall be made available upon request by either a
          client or a board representative.
          (4) Establishments or schools that utilize the liners must maintain a supply of five (5) liners
          per foot tub basin for use at all times.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Sections 7312 and 7406, Business and Professions Code. Reference: Section
7312(e), Business and Professions Code.

History

HISTORY:
 1. New section filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 92 of 130 Page ID #:92
                                                  16 CCR 980.4




BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 18 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 93 of 130 Page ID #:93




                                                16 CCR 981
                  This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 981. Tools and Supplies

       (a) All tools and supplies which come into direct contact with a client and cannot be disinfected
       (including, but not limited to buffers, pumice stones, wax sticks, toe separators, gloves, cotton
       pads, sponges, emery boards, and neck strips) shall be disposed of in a waste container
       immediately after use on a single client.
       (b) New supplies and single-use, disposable tools shall be stored in a clean, covered place labeled
       "New".
       (c) No person working or training in an establishment or school shall be permitted to carry any
       tools or supplies in or on a garment or uniform (including pouches and holsters) while practicing
       any of the acts as defined in Section 7316 of the Business and Professions Code.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 88, No. 38.
 2. Amendment of section heading and section filed 3-26-2015; operative 7-1-2015 (Register 2015, No.
13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 94 of 130 Page ID #:94
                                   16 CCR 981


End of Document




                                  Page 20 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 95 of 130 Page ID #:95




                                              16 CCR 982
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 982. Sterilizing Electrolysis Tools

       (a) Before use upon a client in schools and establishments, all electrolysis tools that can be
       sterilized, excluding single-use, pre-sterilized, disposable needles/wire filaments, shall be
       sterilized by one of the following methods:
          (1) Clean with soap or detergent and water (which may include the use of ultrasonic
          equipment) and then sterilized by one of the following methods:
              (A) Autoclave, registered and listed with the U.S. Food and Drug Administration (FDA),
              used according to manufacturer's instructions.
              (B) Dry heat sterilizer, registered and listed with the U.S. Food and Drug Administration
              (FDA), used according to manufacturer's instructions.
              (C) Chemical (color change) indicators must be used on each sterilized package to indicate
              the sterilization process was completed.
          (2) All sterilized tools shall remain in the package they were sterilized in until ready for use.
          This package must be undamaged and labeled "Sterilized" or "Sterilization".
          (3) All tools that have been used on a client or soiled in any manner shall be placed in a
          container labeled "Dirty," "Soiled" or "Contaminated."
          (4) Sterilization equipment shall be checked weekly to ensure that it is reaching the
          temperature required by manufacturer's instructions.
       (b) Single-use, pre-sterilized, disposable electrolysis needles/wire filaments must be placed in a
       puncture resistant sharps container immediately after use, when contaminated before use, or when
       opened and found damaged. The sharps container must be changed when not more than three-
       quarters filled and disposed of as biohazardous waste.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 96 of 130 Page ID #:96
                                                  16 CCR 982

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
88, No. 38.
 2. Amendment of section heading and section filed 3-26-2015; operative 7-1-2015 (Register 2015, No.
13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 22 of 50
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 97 of 130 Page ID #:97




                                               16 CCR 982.1
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 982.1. Emery Boards. [Repealed]

History

HISTORY:
 1. New section filed 9-26-56; effective thirtieth day thereafter (Register 56, No. 18).
 2. Repealer filed 1-23-61; effective thirtieth day thereafter (Register 61, No. 2).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 98 of 130 Page ID #:98




                                                 16 CCR 983
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 983. Personal Cleanliness

        (a) The attire of a licensee or student serving a client shall at all times be clean.
        (b) Every licensee or student performing services shall thoroughly wash his or her hands with
        soap and water or any equally effective alcohol-based hand-cleaning product immediately before
        serving each client.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
84, No. 28.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
  Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 99 of 130 Page ID #:99




                                               16 CCR 984
                This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 984. Disease and Infestation

      (a) No establishment or school shall knowingly permit a licensee or student afflicted with an
      infection or parasitic infestation capable of being transmitted to a client to serve clients or train in
      the establishment or school.
      (b) No establishment or school shall knowingly require or permit a licensee or student to work
      upon a client with an infection or parasitic infestation capable of being transmitted to the licensee
      or student.
      (c) Infections or parasitic infestation capable of being transmitted between licensee or student and
      client include, but are not limited to, the following:
       - Cold, influenza or other respiratory illness accompanied by a fever, until 24 hours after
      resolution of the fever.
       - Streptococcal pharyngitis ("Strep throat"), until 24 hours after treatment has been initiated, and
      24 hours after resolution of fever.
       - Purulent conjunctivitis ("pink eye"), until examined by a physician or other licensed clinician
      and approved for return to work.
       - Pertussis ("whooping cough"), until five days of antibiotic therapy has been completed.
       - Varicella ("chicken pox"), until the sixth day after onset of rash or sooner if all lesions have
      dried and crusted.
       - Mumps, until nine days after onset of parotid gland swelling.
       - Tuberculosis, until a local health department authority states that the individual is noninfectious.
       - Impetigo (bacterial skin infection), until 24 hours after treatment has begun.
       - Pediculosis (head lice), until the morning after first treatment.
       - Scabies ("crabs"), until after treatment has been completed.
      (d) Blood-borne diseases, such as HIV/AIDS and hepatitis B (HBV), shall not be considered
      infectious or communicable diseases for the purpose of this section.
      (e) No person working or training in an establishment or school shall perform services upon a
      surface of the skin or scalp where such skin is inflamed, or broken (e.g., abraded, cut) or where a
      skin infection or eruption is present; nor shall a person working or training in an establishment or
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 100 of 130 Page ID #:100
                                                  16 CCR 984

        school perform services if the skin of his or her hands is inflamed, or broken, or where a skin
        infection or eruption is present, without wearing gloves.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code; and Section 121365, Health and Safety Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 80, No. 13.
 2. Amendment of section and Note filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 26 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 101 of 130 Page ID #:101




                                                16 CCR 985
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 985. Neck Strips

A sanitary neck strip or towel shall be used to keep the protective covering, such as client capes, from
coming in direct contact with a client's neck.



Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
84, No. 28.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 102 of 130 Page ID #:102




                                               16 CCR 985.5
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 985.5. Handling and Storage of Wigs. [Repealed]

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7311, Business and Professions Code. Reference: Sections 7310, 7311,
Business and Professions Code.

History

HISTORY:
 1. New section filed 3-29-72; effective thirtieth day thereafter (Register 72, No. 14).
 2. Amendment filed 3-28-80; effective thirtieth day thereafter (Register 80, No. 13).
 3. Repealed filed 7-10-84; effective thirtieth day thereafter (Register 84, No. 28).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 103 of 130 Page ID #:103




                                               16 CCR 986
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 986. Neck Dusters and Brushes

       (a) Before use on a client, neck or nail dusters and all other manicure brushes that are used in an
       establishment or school on a client shall be cleaned in the following sequential manner:
          (1) Remove all visible debris.
          (2) Clean with soap or detergent and water.
          (3) Dry dusters or brushes.
          (4) Store all clean dusters or brushes in a clean, covered place which is labeled "Clean".
          (5) All dusters or brushes used on a client or soiled in any manner shall be placed in a
          container labeled "Dirty", "Soiled" or "Contaminated".
       (b) Before use on a client, natural fiber, facial, acrylic, gel, nail-art, and makeup brushes used in
       an establishment or school, on a client, shall be cleaned in the following sequential manner:
          (1) Remove all visible debris.
          (2) Clean by using a cleansing agent(s) such as: monomer, makeup brush liquid/spray cleaner,
          alcohol.
          (3) Dry brushes.
          (4) Store all clean brushes in a clean, covered place which is labeled "Clean".
          (5) All brushes used on a client or soiled in any manner shall be placed in a container labeled
          "Dirty", "Soiled" or "Contaminated".

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 104 of 130 Page ID #:104
                                                  16 CCR 986

HISTORY:
 1. Repealer of article 8 and section and new section filed 10-24-94; operative 11-23-94 (Register 94, No.
43). For prior history, see Register 69, No. 23.
 2. Amendment of section and Note filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 30 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 105 of 130 Page ID #:105




                                               16 CCR 986.1
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 986.1. Posting of Consumer Information Message. [Repealed]

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7310, Business and Professions Code. Reference: Sections 129(e),
7308(d) and 7431, Business and Professions Code.

History

HISTORY:
 1. New section filed 6-13-90; operative 7-13-90 (Register 90, No. 32).
 2. Editorial correction of printing error in subsection (b) (Register 91, No. 30).
 3. Repealer filed 10-24-94; operative 11-23-94 (Register 94, No. 43).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 106 of 130 Page ID #:106




                                               16 CCR 986.5
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 986.5. Display of License. [Repealed]

History

HISTORY:
 1. Amendment filed 2-16-71; effective thirtieth day thereafter (Register 71, No. 8). For prior history, see
Register 68, No. 14.
 2. Amendment filed 10-15-74; effective thirtieth day thereafter (Register 74, No. 42).
 3. Repealer filed 7-10-84; effective thirtieth day thereafter (Register 84, No. 28).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 107 of 130 Page ID #:107




                                                16 CCR 987
                  This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 987. Towels

       (a) After a towel, sheet, robe, linen or smock has been used once, it shall be deposited in a closed
       container and not used until properly laundered and sanitized.
       (b) Towels, sheets, robes, linens and smocks shall be laundered either by regular commercial
       laundering or by a noncommercial laundering process which includes immersion in water at least
       160o F for not less than twenty-five (25) minutes during the washing or rinsing operation.
       Alternately, it is acceptable if the commercial laundry opts to use chemicals and cold water to
       reduce organisms on laundry, provided the laundry follows manufacturers' instructions for
       washing machines, dryers, detergents, rinse aids, and other additives. The laundry detergents used
       are not required to have stated antimicrobial claims.
       (c) All clean towels, sheets, robes, linens and smocks shall be stored in clean, closed cabinets or a
       clean, closed container.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
84, No. 28.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 108 of 130 Page ID #:108
                                    16 CCR 987



End of Document




                                   Page 34 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 109 of 130 Page ID #:109




                                               16 CCR 988
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 988. Liquids, Creams, Powders and Cosmetics

       (a) All liquids, creams, waxes, shampoos, gels and other cosmetic preparations shall be kept in
       clean, closed containers. Powders may be kept in clean shakers.
       (b) All bottles and containers shall be distinctly and correctly labeled to disclose their contents.
       All bottles and containers containing poisonous substances shall be additionally and distinctly
       marked as such. Poisonous substances that are maintained in the manufacturer-labeled container
       are not required to have additional labeling.
       (c) When only a portion of a cosmetic preparation is to be used on a client, it shall be removed
       from the bottle or container in such a way as not to contaminate the remaining portion.
           (1) This provision does not apply to cosmetic preparations that have been demonstrated to be
           unlikely to transmit pathogens, (e.g. nail polish, artificial nail monomer liquids).
       (d) Pencil cosmetics shall be sharpened before each use.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 62, No. 25.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 110 of 130 Page ID #:110
                                                      16 CCR 988

Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                     Page 36 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 111 of 130 Page ID #:111




                                                16 CCR 989
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 989. Prohibited Hazardous Substances/Use of Products

        No establishment or school shall:
             (a) Have on the premises cosmetic products containing hazardous substances banned by the
             U.S. Food and Drug Administration for use in cosmetic products.
             (b) Have on the premises methyl methacrylate monomer and/or methylene chloride.
             (c) Use a product in a manner that is disapproved by the FDA, Occupational Safety and Health
             Administration or EPA.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
84, No. 28.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 112 of 130 Page ID #:112




                                               16 CCR 989.5
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 989.5. Change in Location of a School. [Repealed]

History

HISTORY:
 1. New section filed 10-8-70; effective thirtieth day thereafter (Register 70, No. 41).
 2. Repealer filed 10-24-94; operative 11-23-94 (Register 94, No. 43).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 113 of 130 Page ID #:113




                                                16 CCR 990
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 990. Headrests, Shampoo Trays and Bowls, and Treatment Tables

        (a) The headrest of chairs shall be covered with a clean towel or paper sheet for each client.
        (b) Shampoo trays and bowls must be cleansed with soap and water or other detergent after each
        shampoo, kept in good repair and in a sanitary condition at all times.
        (c) Treatment tables must be covered with either clean treatment table paper, a clean towel or a
        clean sheet, after each use. After a towel or sheet has been used once, it shall immediately be
        removed from the treatment table and be deposited in a closed container and not used again until it
        has been properly laundered and sanitized. Treatment table paper shall be immediately disposed of
        after a single use.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
93, No. 26.
 2. Amendment of section heading and section filed 3-26-2015; operative 7-1-2015 (Register 2015, No.
13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 114 of 130 Page ID #:114




                                               16 CCR 990.5
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 990.5. Delinquent Renewal Fees. [Repealed]

Statutory Authority


AUTHORITY:

 Note: Authority cited: Sections 7310 and 7321.1, Business and Professions Code. Reference: Sections
135, 163.5, and Division 1.5 (Section 475, et seq.), Business and Professions Code.

History

HISTORY:
 1. New section filed 4-2-75 as an emergency; effective upon filing (Register 75, No. 14).
 2. Certificate of Compliance filed 5-22-75 (Register 75, No. 21).
 3. Repealer filed 6-29-78; effective thirtieth day thereafter (Register 78, No. 26).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 115 of 130 Page ID #:115




                                              16 CCR 991
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 991. Invasive Procedures

       (a) No licensee or student may use a product, device, machine, or other technique or combination
       of the same, which results in the removal, destruction, incision, or piercing of a client's skin
       beyond the epidermis. Any such act shall be considered an invasive procedure.
       (b) Invasive procedures include, but are not limited to, the following:
           (1) Application of electricity which visibly contracts the muscle.
           (2) Application of topical lotions, creams, serums or other substances which require a medical
           license to purchase.
           (3) Penetration of the skin by metal needles, except electrolysis needles/wire filaments.
           (4) Abrasion and/or exfoliation of the skin below the epidermal layers.
           (5) Removal of skin by means of a razor-edged tool or similar device.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Sections 7312(e), 7316,
7320, 7320.1, Business and Professions Code.

History

HISTORY:
 1. New section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history, see Register
84, No. 28.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
 Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 116 of 130 Page ID #:116
                                                      16 CCR 991

Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                     Page 42 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 117 of 130 Page ID #:117




                                                16 CCR 992
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 992. Skin Exfoliation

        (a) Only the upper layer of the skin, known as the epidermis, may, by any method or means, be
        removed, and then only for the purpose of improving the appearance of the skin.
        (b) Skin removal techniques and practices which result in destruction of living tissue beyond the
        epidermal layer of the skin is prohibited.
        (c) Only over-the-counter products that are not sold for physician's use only may be used for the
        purpose of skin exfoliation.
        (d) All skin exfoliation products must be applied using the manufacturer's instructions for
        consumer health and safety.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Sections 7312(e), 7316,
and 7320, Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 81, No. 11.
 2. Amendment filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 118 of 130 Page ID #:118




                                                16 CCR 993
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 993. Prohibited Tools.

        (a) No establishment or school shall have on the premises or use any razor-edged tool for the
        purpose of removing calluses or other similar procedures.
        (b) No establishment or school shall have on the premises or use any needle-like tool used for the
        purpose of extracting skin blemishes and other similar procedures.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Sections 7312(e), 7320,
and 7320.1, Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 75, No. 21.
 2. Amendment of section heading and section filed 3-26-2015; operative 7-1-2015 (Register 2015, No.
13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 119 of 130 Page ID #:119




                                                16 CCR 994
                    This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 994. Cleanliness and Repair

        (a) Establishments and schools shall keep the floors, walls, woodwork, ceilings, furniture,
        furnishing, and fixtures clean and in good repair.
        (b) No establishment or school shall permit an accumulation of waste, hair clippings or refuse.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e),
Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 87, No. 33.
 2. Amendment of subsection (b) filed 3-26-2015; operative 7-1-2015 (Register 2015, No. 13).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 120 of 130 Page ID #:120




                                              16 CCR 995
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 995. Building Standards

       (a) Establishments and schools shall have a system of adequate ventilation in accordance with
       Part 2, Section 1203, Title 24, California Code of Regulations.
       (b) A supply of hot and cold running water shall be provided in accordance with Part 5, Section
       601.3.1, Title 24, California Code of Regulations.
       (c) Establishments and schools shall supply potable drinking water in accordance with Part 5,
       Section 601.3.3, Title 24, California Code of Regulations.
       (d) Establishments and schools shall provide hand washing facilities in accordance with Part 5,
       Section 601.3.2, Title 24, California Code of Regulations.
       (e) Establishments and schools shall provide public toilet rooms in accordance with Part 5,
       Sections 422.6, 422.7, and Table No. 422.1, Title 24, California Code of Regulations.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Section 7312, Business and Professions Code. Reference: Section 7312(e) and
7352, Business and Professions Code.

History

HISTORY:
 1. Repealer and new section filed 10-24-94; operative 11-23-94 (Register 94, No. 43). For prior history,
see Register 88, No. 46.
 2. Change without regulatory effect amending section filed 8-5-2009 pursuant to section 100, title 1,
California Code of Regulations (Register 2009, No. 32).
  3. Change without regulatory effect amending subsection (e) filed 8-18-2011 pursuant to section 100,
title 1, California Code of Regulations (Register 2011, No. 18).
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 121 of 130 Page ID #:121
                                                  16 CCR 995

 4. Change without regulatory effect amending subsections (b)-(e) filed 1-11-2016 pursuant to section
100, title 1, California Code of Regulations (Register 2016, No. 3).


BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 47 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 122 of 130 Page ID #:122




                                                                 16 CCR 998
                 This document is current through Register 2020, No. 17, April 24, 2020


CA - Barclays Official California Code of Regulations > TITLE 16. PROFESSIONAL AND VOCATIONAL
REGULATIONS > DIVISION 9. BOARD OF BARBERING AND COSMETOLOGY > ARTICLE 12.
HEALTH AND SAFETY



§ 998. Schedule of Fees

The following fees shall be charged by the board:
                   (a) Barbers:

                    (1) Preapplication fee.........................                 9

                    (2) Application and examination fee............                75

                    (3) Initial license fee........................                50

                    (4) License renewal fee........................              50n1

                    (5) License renewal delinquency fee............              25n1

                   (b) Cosmetologists:

                    (1) Preapplication fee.........................                 9

                    (2) Application and examination fee............                75

                    (3) Initial license fee........................                50

                    (4) License renewal fee........................              50n1

                    (5) License renewal delinquency fee............              25n1

                   (c) Estheticians:

                    (1) Preapplication fee.........................                 9

                    (2) Application and examination fee............                75

                    (3) Initial license fee........................                40

                    (4) License renewal fee........................              50n1

                    (5) License renewal delinquency fee............              25n1

                   (d) Manicurists:

                    (1) Preapplication fee.........................                 9

                    (2) Application and examination fee............                75

                    (3) Initial license fee........................                35

                    (4) License renewal fee........................              50n1

                    (5) License renewal delinquency fee............              25n1

                   (e) Electrologists:
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 123 of 130 Page ID #:123
                                                                      16 CCR 998

                    (1) Preapplication fee.........................                    9

                    (2) Application and examination fee............                   75

                    (3) Initial license fee........................                   50

                    (4) License renewal fee........................                 50n1

                    (5) License renewal delinquency fee............                 25n1

                   (f) Apprentice application and license fee<2>....                  25

                   (g) Establishments:

                    (1) Application and initial license fee........                   50

                    (2) License renewal fee........................                   40

                    (3) License renewal delinquency fee............                   20

                   (h) Mobile Units:

                    (1) Application fee............................                   50

                    (2) Initial inspection and license fee.........                  100

                    (3) License renewal fee........................                   40

                    (4) License renewal delinquency fee............                   20

 ---------

 n1Fees effective for all licenses expiring on or after December 21, 2007.

 n2Licenses of apprentices are not renewable.

Statutory Authority


AUTHORITY:

 Note: Authority cited: Sections 7312, 7337.5(b) and 7421, Business and Professions Code. Reference:
Sections 7415, 7417, 7418, 7420, 7423, 7424 and 7425, Business and Professions Code.

History

HISTORY:

 1. New section filed 6-22-93; operative 6-22-93 pursuant to Government Code section 11346.2(d)
(Register 93, No. 26).
 2. Amendment filed 11-21-2007; operative 12-21-2007 (Register 2007, No. 47).
 3. Change without regulatory effect repealing subsections (f)-(g)(3) and relettering subsections filed 3-4-
2009 pursuant to section 100, title 1, California Code of Regulations (Register 2009, No. 10).




                                                                  Page 49 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 124 of 130 Page ID #:124
                                                  16 CCR 998




BARCLAYS OFFICIAL CALIFORNIA CODE OF REGULATIONS
Copyright © 2020by Barclays Law Publishers All rights reserved


  End of Document




                                                 Page 50 of 50
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 125 of 130 Page ID #:125




                         EXHIBIT 6
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 126 of 130 Page ID #:126



  From: "Barbercosmo2@DCA" <Barbercosmo2@dca.ca.gov>
  Date: May 4, 2020 at 3:56:32 PM PDT
  To: "Corinne @SalottoBlowdry" <corinne@salottoblowdry.com>
  Subject: RE: Why isn’t our board offering us adaptations to our guidelines?


  The Board understands and is sympathetic to the desire that many of our licensees have to return to
  work. However, we highly recommend that everyone follow the Governor’s order to shelter in place and
  follow your local health department’s guidance.
  The Board’s role is to protect consumers. We do this by licensing and enforcement of the profession.

  Industry Associations are intended to promote the interest of its members and advocate on their behalf.
  The Board recommends that you reach out to your industry associations for additional guidance during
  this time.

  Sincerely,

  Board of Barbering and Cosmetology


  From: Corinne @SalottoBlowdry <corinne@salottoblowdry.com>
  Sent: Saturday, May 2, 2020 9:07 AM
  To: BPPE@DCA <BPPE@dca.ca.gov>
  Subject: Why isn’t our board offering us adaptations to our guidelines?

  [EXTERNAL]: corinne@salottoblowdry.com

  CAUTION: THIS EMAIL ORIGINATED OUTSIDE THE DEPARTMENT OF CONSUMER AFFAIRS!
  DO NOT: click links or open attachments unless you know the content is safe.
  NEVER: provide credentials on websites via a clicked link in an Email.


  I am a salon owner and hairstylist. In the state of California, my home state, I have been
  licensed and working, as a professional cosmetologist for the past 15 years. When I made the
  decision to attend beauty school, I was excited to learn the many facets of the beauty industry.
  To my surprise, the MAJORITY of my 1600 hours of training consisted of health, safety and
  sanitation. The testing to receive my license wasn’t to make sure I knew how to cut a straight
  line (true story!), but to make sure I upheld the healthy, safety and sanitation guidelines that
  were set in school. Because of this prioritization in our industry’s licensing, I employ newly
  licensed cosmetologists that want to learn how to cut to straight line and we continue to be
  successful in offering a healthy, safe and sanitary salon for our community to enjoy.




                                                     1
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 127 of 130 Page ID #:127



  Over the past 15 years of being a licensed cosmetologist, I have had several surprise inspections
  of my salon. These inspections are organized by my state. The infractions my business may
  receive are paid to my state. As quoted on page 11 of the 1600 Hour Cosmetology Curriculum
  Review it states, “...cosmetology schools provide essential skills for safety, sanitation and
  infection control for all.” The Foreward of the same document clarifies that “By using the
  informations the students acquire from this training course, they will be able to follow safe
  practices at work and hopefully have a long and healthful career”. To that point, Governor, my
  salon has always evolved with the needs of our clients and the laws that our business is
  mandated by. We have changed the structure of how we pay our staff when the Independent
  Contractor laws changed and as of late, we have gone as far as to change the layout of our
  salon to accommodate for social distancing, investing money that we are no longer generating
  to make sure our staff and our patrons are safe. Because that is what we do, as small business
  owners and as licensed cosmetologists.

  I urge you to educate yourself, your staff and most importantly, our state, of the laws our
  cosmetologists are continuously mandated to uphold. We do not belong in a re-opening phase
  that includes movie theaters. The people I employ are driven and inspired by our small
  business’s willingness to adapt to all uncertain times that arise, Covid-19 included. Our clients
  have expressed their deepest concerns for our business and salon family’s wellness as our
  doors continue to remain shut. Nurses and doctors have reached out to us in desperation for
  much needed maintenance that will eases their routines each day/night that they return home
  from the front-lines.

  We are not your beauty school drop outs. We are business owners, therapists, artists, we take
  our jobs seriously and as seriously fun. Please reconsider the positive implications that will
  come from our patrons’ ability to return to a visible sense of “normal”. Of all of the industry’s
  that you have to consider in how you begin advancing our economy, the beauty industry is one
  that you should have some sense of ease in knowing they will handle the circumstances with
  the utmost care and concern for the health, safety and sanitation for all.

  Corinne Lam, Salotto Salon & Blowdry Lounge in San Diego, CA


  Corinne Lam




                                                  2
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 128 of 130 Page ID #:128




                         EXHIBIT 7
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 129 of 130 Page ID #:129



                               ®ffkt ttf tqt l\ttttrttt{? Q()tntrnt
                                     Jla1t~ingtnnt il <!!. 20,5,90
                                           April 27, 2020


  MEMORANDUM FOR THE ASSISTANT ATTORNEY GENERAL FOR CIVIL RIGHTS AND
                 ALL UNITED STATES ATTORNEYS

   FROM:                   THE ATTORNEY G E N E R A r W ~
   SUBJECT:                Balancing Public Safety with the Preservation of Civil Rights



         The current national crisis related to COVID-19 has required the imposition of
  extraordinary restrictions on all of our daily lives. Millions of Americans across the nation have
  been ordered to stay in their homes, leaving only for essential and necessary reasons, while
  countless businesses and other gathering places have been ordered to close their doors indefinitely.
  These kinds of restrictions have been necessary in order to stop the spread of a deadly disease­
  but there is no denying that they have imposed tremendous burdens on the daily lives of all
  Americans.

           In prior Memoranda, I directed our prosecutors to prioritize cases against those seeking to
  illicitly profit from the pandemic, either by hoarding scarce medical resources to sell them for
  extortionate prices, or by defrauding people who are already in dire circumstances due to the severe
  problems the pandemic has caused. We have pursued those efforts vigorously and will continue
  to do so. Now, I am directing each of our United States Attorneys to also be on the lookout for
  state and local directives that could be violating the constitutional rights and civil liberties of
  individual citizens.

          As the Department of Justice explained recently in guidance to states and localities taking
 steps to battle the pandemic, even in times of emergency, when reasonable and temporary
 restrictions are placed on rights, the First Amendment and federal statutory law prohibit
 discrimination against religious institutions and religious believers. The legal restrictions on state
 and local authority are not limited to discrimination against religious institutions and religious
 believers. For example, the Constitution also forbids, in certain circumstances, discrimination
 against disfavored speech and undue interference with the national economy. If a state or local
 ordinance crosses the line from an appropriate exercise of authority to stop the spread of COVID-
 19 into an overbearing infringement of constitutional and statutory protections, the Department of
 Justice may have an obligation to address that overreach in federal court.

        I am therefore directing the Assistant Attorney General for Civil Rights, Eric Dreiband,
 and Matthew Schneider; the U.S. Attorney for the Eastern District of Michigan, to oversee and
 coordinate our efforts to monitor state and local policies and, if necessary, take action to correct
 them. They should work not only with all Department ofJustice offices and other federal agencies,
 but with state and local officials as well.
Case 2:20-cv-04275-RGK-AS Document 1 Filed 05/12/20 Page 130 of 130 Page ID #:130
  Memorandum from the Attorney General                                                           Page 2
  Subject: Balancing Public Safety with the Preservation of Civil Rights


          Many policies that would be unthinkable in regular times have become commonplace in
  recent weeks, and we do not want to unduly interfere with the important efforts of state and local
  officials to protect the public. But the Constitution is not suspended in times of crisis. We must
  therefore be vigilant to ensure its protections are preserved, at the same time that the public is
  protected.

         I thank you for your attention to this important initiative and for your service to our country.
